Exhibit 10.64.1

 

Confidential Materials omitted and filed separately with the Securities and
Exchange.  Asterisks denote omissions.

 

AMENDED AND RESTATED
SHARE PURCHASE AGREEMENT

 

THIS AMENDED AND RESTATED SHARE PURCHASE AGREEMENT is entered into  as of
April 29, 2008 and amends and restates in its entirety the Share Purchase
Agreement dated as of December 18, 2007 by and between:

 

Mr. [**], a citizen of the Russian Federation, bearing passport number [**]
issued by OVD of Sovetskiy district, Novosibirsk on July 12, 2002, code of
subdivision 542-009, with his registered address at [**], and Mr. [**], a
citizen of the Russian Federation, bearing passport number [**] issued by
Subdivision of Yuzhnoportovyi district, Moscow on December 11, 2007,  code of
subdivision 770-113, with his registered address at [**], and Mr. [**], a
citizen of the Russian Federation, bearing passport number [**] issued by
Passports and visas issuing department of the Supreme Department of Internal
Affairs, Moscow on December 18, 2006, code of subdivision 771-001, with his
registered address at [**], and Mr. [**], a citizen of the Russian Federation,
bearing passport number [**] issued by Traktorozavodskim RUVD, Chelyabinsk on
June 4, 2001, code of subdivision 742-047, with his registered address at [**]
(each, a “Seller” and collectively, the “Sellers”), from one side, and CJSC “CTC
NETWORK”, a company organised and existing under the laws of the Russian
Federation, having its registered office at 3rd Khoroshevskaya str., 12, 123298,
Moscow, Russia (“CTC Network”), and CTC Media, Inc., a Delaware corporation with
its registered office at 2711 Centerville Road, Suite 400, Wilmington, Delaware
(“CTC Media”), on the other side.  CTC Network and CTC Media are hereinafter
collectively referred to as the “Purchaser”.

 

WITNESSETH:

 

WHEREAS, the Purchaser and the Sellers entered into the original Share Purchase
Agreement on December 18, 2007 and wish to amend and restate such agreement in
its entirety as set forth herein;

 

WHEREAS, Mr. [**], Mr. [**], Mr. [**] and Mr. [**],  are the founders and
participants of Costafilm Limited Local Corporation, a limited liability company
incorporated under the laws of the Russian Federation, registered by
Interdistrict Tax Inspection No. 46, Moscow on August 28, 2007, registration
number 1077759492304, having its registered office at Radio str., 14 – 1,
105005, Moscow, Russia (the “Company”). The charter capital of the Company is
divided into four participatory shares. Each of the Sellers owns one
participatory share in the Company. The participatory share of Mr. [**] amounts
to RUR 6 000 and represents 60%, the participatory share of Mr. [**] amounts to
RUR 1250 and represents 12.5%, the participatory share of Mr. [**] amounts to
RUR 1500 and represents 15% and  the participatory share of Mr. [**] amounts to
RUR 1250 and represents 12.5% of the charter capital of the Company.

 

--------------------------------------------------------------------------------


 

WHEREAS, the Purchaser is willing to acquire from the Sellers and the Sellers
are willing to sell to the Purchaser their participatory shares in the Company
subject to the terms and conditions hereinafter set forth:

 

NOW, THEREFORE, the party hereto agrees as follows:

 

1.

DEFINITIONS

 

 

 

 

 

 

 

As used in this Agreement, unless expressly otherwise stated or evident in the
context, the following terms shall have the following meanings and the singular
(where appropriate) shall include the plural and vice versa.  Any references to
appendices or sub-headings shall mean the appendices and sub-headings of this
Agreement:

 

 

 

 

1.1

“Accounts”

 

shall mean the profit and loss statement and balance sheet of the Company
including the notes thereto as at October 31, 2007, together with the
accompanying management’s report, prepared in accordance with all applicable
Russian accounting rules and regulations, attached hereto as Appendix A.

 

 

 

 

1.2

“Accounts Date”

 

shall mean the date of the balance sheet of the Accounts.

 

 

 

 

1.3

“Agreement”

 

shall mean this Share Purchase Agreement and the Appendices hereto.

 

 

 

 

1.4

“Company”

 

shall have the meaning set out in the recitals of this Agreement.

 

 

 

 

1.5

“Completion”

 

shall mean discharge of the Purchaser’s obligations to purchase, and respective
Sellers’ obligations to sell, the Shares.

 

 

 

 

1.6

“Completion Accounts”

 

shall mean the financial statements of the Company as at December 31, 2007
prepared in accordance with all applicable Russian accounting rules and
regulations.

 

 

 

 

1.7

“Completion Date”

 

shall mean January 25, 2008 or such later date as shall be mutually agreed
between the Purchaser and the Seller Representative.

 

 

 

 

1.8

“Confidential Information”

 

shall have the meaning set out in Article 10.4.

 

 

 

 

1.9

“CTC Network”

 

shall have the meaning set out in the introductory paragraph of this Agreement.

 

 

 

 

1.10

“CTC Media”

 

shall have the meaning set out in the introductory paragraph of this Agreement.

 

 

 

 

1.11

“Damages”

 

shall have the meaning set out in Article 9.

 

 

 

 

1.12

“Disability”

 

shall mean, with respect to any Seller, the inability of the such Seller, due to
a physical or mental disability for a period of ninety days (whether or not
consecutive) during any three hundred sixty day period, to perform the services
contemplated under his contract of employment with the Company.

 

2

--------------------------------------------------------------------------------


 

1.13

“EBIT”

 

shall mean the earnings before interest expenses and interest income, and profit
tax provision or benefit for the Company as per audited annual accounts prepared
in accordance with US GAAP, excluding the amortisation of any purchase price
adjustments related to intangible assets “pushed down” into the Company’s
accounts by the Group.

 

 

 

 

1.14

“Financial Year”

 

shall mean the period between 1 January to 31 December.

 

 

 

 

1.15

“Group”

 

shall mean CTC Media, Inc., a Delaware corporation, and each of its
subsidiaries.

 

 

 

 

1.16

“Key Performance Indicators”

 

shall mean the meaning set out in Article 3.5(a)(iii).

 

 

 

 

1.17

“Multiple Defaulting Sellers”

 

shall have the meaning set out in Article 3.5(a)(ii).

 

 

 

 

1.18

“Ordinary Course of Business”

 

shall mean the ordinary course of business of Company and prior to its
incorporation, the Predecessor, consistent with past customs and business
practices and always in accordance with good and sound business practice.

 

 

 

 

1.19

“Other Channel Revenue Objective”

 

shall have the meaning set out in Article 3.5(a)(iii)a.

 

 

 

 

1.20

“Party”

 

shall mean the Sellers and the Purchaser, as the context may require, and
“Parties” shall be construed accordingly.

 

 

 

 

1.21

“Performance Report”

 

shall mean, with respect to any Financial Year, a report prepared by the
Purchaser no later than 45 days following the end of such year, setting out the
extent to which the Key Performance Indicators for such year have been achieved
and, to the extent any Key Performance Indicators have not been achieved and/or
there has been adjustment to the relevant Earn Out Payment pursuant to
Article 3.5(a)(i), 3.5(a)(ii), 3.5(b), 7.6 or 9, showing the calculation of the
deductions from such Earn Out Payment.

 

 

 

 

1.22

“Predecessor”

 

shall mean Kinoconstanta LLC.

 

 

 

 

1.23

“Production Business”

 

shall mean the business of creating, developing and/or producing programming,
films or pilots for television broadcasting.

 

 

 

 

1.24

“Purchaser”

 

shall have the meaning set out in the introductory paragraph of this Agreement.

 

3

--------------------------------------------------------------------------------


 

1.25

“Purchase Price”

 

shall have the meaning set out in Article 3.2.

 

 

 

 

1.26

“Relevant Audience Share”

 

shall mean the average audience share attained on the CTC Network TV channel by
the original run of any TV Product as further specified in Article 3.5(a)(iii)e.

 

 

 

 

1.27

“Reserve Amount for 2008”

 

shall have the meaning set out in Article 3.5(a)(i).

 

 

 

 

1.28

“Reserve Amount for 2009”

 

shall have the meaning set out in Article 3.5(a)(i).

 

 

 

 

1.29

“Ruble Equivalent”

 

shall mean, with respect to any US dollar amount, such US dollar amount
multiplied by the Russian ruble to US dollar exchange rate established by the
Central Bank of Russia on December 18, 2007, or US$1.00 = RUR24.7060.

 

 

 

 

1.30

“RUR”

 

shall mean Russian rubles.

 

 

 

 

1.31

“SEC”

 

shall mean the US Securities and Exchange Commission.

 

 

 

 

1.32

“Seller Bank Account”

 

shall mean, with respect to each Seller, the bank account set out under such
Seller’s name below: [**]

 

 

 

 

1.33

“Seller Representative”

 

shall mean MR. [**].

 

 

 

 

1.34

“Sellers”

 

shall have the meaning set out in the introductory paragraph of this Agreement.

 

 

 

 

1.35

“Shares”

 

shall mean a participatory share amounting to RUR 6 000 (60% of the charter
capital of the Company), which belongs to MR. [**], a participatory share
amounting to RUR 1250 (12.5% of the charter capital of the Company), which
belongs to MR. [**], a participatory share amounting to RUR 1500 (15% of the
charter capital of the Company), which belongs to MR. [**], and a participatory
share amounting to RUR 1250 (12.5% of the charter capital of the Company), which
belongs to MR. [**].

 

 

 

 

1.36

“Single Defaulting Seller”

 

shall have the meaning set out in Article 3.5(a)(i).

 

 

 

 

1.37

“Taxes”

 

shall mean all income tax, value-added tax, transfer tax, excise tax, property
tax, stamp duty and any other taxes and similar charges, (including, without
limitation, social security charges) imposed by any authority, including all
penalties and interest.

 

4

--------------------------------------------------------------------------------


 

1.38

“Termination Without Cause”

 

shall mean any termination of a Seller’s employment contract by the Company for
a reason other than circumstances which entitle the Company to terminate such
Seller’s employment on the grounds of such Seller’s misconduct and/or dishonesty
and/or gross negligence and/or any other ground stated expressly in the contract
of employment between the Company and such Seller which permits the Company to
terminate such Seller’s contract of employment without notice.

 

 

 

 

1.39

“TV Product”

 

shall mean any television series, sitcom, show or made for TV movie.

 

 

 

 

1.40

“Warranties”

 

shall have the meaning set out in Article 7.

 

 

 

 

1.41

“Working Capital”

 

shall be equal to current assets less deferred expenses that are not related to
the production of TV Products listed in Appendix E hereto less current
liabilities of the Company as presented in the Completion Accounts.

 

 

 

 

1.42

“2008 Earn Out Payment”

 

shall have the meaning set out in Article 3.5(b)(i).

 

 

 

 

1.43

“2009 Earn Out Payment”

 

shall have the meaning set out in Article 3.5(b)(ii).

 

 

 

 

1.44

“2010 Earn Out Payment”

 

shall have the meaning set out in Article 3.5(b)(iii).

 

 

 

 

2.

SUBJECT OF THE TRANSACTION

 

Subject to the terms and conditions herein set forth each Seller agrees to sell
to the Purchaser, and the Purchaser agrees to purchase from each Seller, the
Shares in the Company.  As between CTC Network and CTC Media, the Purchaser
shall purchase Shares pro rata from each of the Sellers as follows:

 

 

 

Percentage of
charter capital
in the
Company
acquired from
Mr. [**]

 

Percentage of
charter capital
in the
Company
acquired from
Mr. [**]

 

Percentage of
charter capital
in the
Company
acquired from
Mr. [**]

 

Percentage of
charter capital
in the
Company
acquired from
Mr. [**]

 

Resulting
overall
percentage
in the
Company

 

 

 

 

 

 

 

 

 

 

 

 

 

CTC Network

 

59.40

%

12.375

%

14.85

%

12.375

%

99.00

%

 

 

 

 

 

 

 

 

 

 

 

 

CTC Media

 

0.60

%

0.125

%

0.15

%

0.125

%

1.00

%

 

5

--------------------------------------------------------------------------------


 

Notwithstanding any other provision of this Agreement to the contrary, in no
event shall the Purchaser be obligated to purchase any Share unless it is able
to purchase all of the Shares.

 


3.                                      AGGREGATE CONSIDERATION; PURCHASE PRICE;
EARN OUT PAYMENTS AND ADJUSTMENTS


 


3.1                                AGGREGATE CONSIDERATION


 

The total consideration payable by the Purchaser to the Sellers in connection
with the transactions contemplated by this Agreement shall be the sum of the
Purchase Price and the Earn Out Payments actually paid.

 


3.2                                PURCHASE PRICE


 

The purchase price for the Shares shall be the Ruble Equivalent of US$ 1,000,000
(one million dollars) less the amount of any indebtedness of the Company as set
out in the Completion Accounts (the “Purchase Price”). Promptly following the
date of this Amended and Restated Share Purchase Agreement, the Purchase Price
shall be paid to the Sellers pro rata based on their respective ownership levels
in the Company immediately prior to Completion.

 


3.3                                EARN OUT PAYMENTS


 

In addition to the Purchase Price, the Purchaser shall pay to the Sellers the
2008 Earn Out Payment, the 2009 Earn Out Payment and the 2010 Earn Out Payment
(collectively, the “Earn Out Payments”), which payments shall be calculated in
accordance with Article 3.5(b).   Each Earn Out Payment shall be made by the
Purchaser, subject to the adjustments provided herein, to the Sellers pro rata
based on their respective ownership levels in the Company immediately prior to
Completion.

 

The Earn Out Payments shall be paid as follows:

 


(A)                                  THE PURCHASER WILL PAY THE 2008 EARN OUT
PAYMENT, WHICH SHALL BE EQUAL TO THE RUBLE EQUIVALENT OF US$ 13,000,000
(THIRTEEN MILLION) LESS THE DEDUCTIONS AND ADJUSTMENTS SET OUT IN
ARTICLE 3.5(B)(I) ON MARCH 31, 2009, PROVIDED THAT A PERFORMANCE REPORT FOR 2008
HAS BEEN SIGNED BY THE PURCHASER AND THE SELLER REPRESENTATIVE. IF THE PURCHASER
FAILS TO SIGN THE PERFORMANCE REPORT WITHOUT STATING A REASON FOR SUCH FAILURE
BY MARCH 20, 2009 THEN SUCH PERFORMANCE REPORT SHALL BE DEEMED SIGNED BY THE
PURCHASER;


 


(B)                                 THE PURCHASER WILL PAY THE 2009 EARN OUT
PAYMENT, WHICH SHALL BE EQUAL TO THE RUBLE EQUIVALENT OF US$ 13,000,000
(THIRTEEN MILLION) LESS THE DEDUCTIONS AND ADJUSTMENTS SET OUT IN
ARTICLE 3.5(B)(II) ON MARCH 31, 2010, PROVIDED THAT A PERFORMANCE REPORT FOR
2009 HAS BEEN SIGNED BY THE PURCHASER AND THE SELLER REPRESENTATIVE. IF THE
PURCHASER FAILS TO SIGN THE PERFORMANCE REPORT WITHOUT STATING A REASON FOR SUCH
FAILURE BY MARCH 20, 2010 THEN SUCH PERFORMANCE REPORT SHALL BE DEEMED SIGNED BY
THE PURCHASER; AND


 


(C)                                  THE PURCHASER WILL PAY THE 2010 EARN OUT
PAYMENT, WHICH SHALL BE EQUAL TO THE RUBLE EQUIVALENT OF US$ 13,000,000
(THIRTEEN MILLION) LESS THE DEDUCTIONS AND ADJUSTMENTS SET OUT IN
ARTICLE 3.5(B)(III) ON MARCH 31, 2011, PROVIDED THAT A PERFORMANCE REPORT FOR
2010 HAS BEEN SIGNED BY THE PURCHASER AND THE SELLER REPRESENTATIVE.


 

6

--------------------------------------------------------------------------------


 


IF THE PURCHASER FAILS TO SIGN THE PERFORMANCE REPORT WITHOUT STATING A REASON
FOR SUCH FAILURE BY MARCH 20, 2011 THEN SUCH PERFORMANCE REPORT SHALL BE DEEMED
SIGNED BY THE PURCHASER.


 


3.4                                 PAYMENT OF PURCHASE PRICE AND EARN OUT
PAYMENTS


 

The Purchase Price and each Earn Out Payment shall be paid in RUR in immediately
available funds to the Seller Bank Accounts and shall be paid by the Purchaser
to the Sellers net of any Taxes that the Purchaser is required to pay on behalf
of the Sellers in connection with the sale and purchase of the Shares.  Each
Party’s obligations relating to payment of Taxes shall be determined in
accordance with  applicable tax legislation.

 


3.5                                 EARN OUT PAYMENT ADJUSTMENTS


 


(A)                                  THE EARN OUT PAYMENTS ARE SUBJECT TO THE
FOLLOWING CONDITIONS SUBSEQUENT:


 

(I)                                    EACH OF THE SELLERS SHALL BE CONTINUOUS
FULL-TIME EMPLOYEES OF THE COMPANY SERVING AS MANAGERS LOCATED IN MOSCOW, RUSSIA
FROM THE COMPLETION DATE UP TO AND INCLUDING 31 DECEMBER 2010.  IF ANY ONE
SELLER (A “SINGLE DEFAULTING SELLER”) (A) FAILS FOR ANY REASON (INCLUDING
WITHOUT LIMITATION, DISABILITY) TO CONTINUE TO BE SO EMPLOYED BY THE COMPANY
OTHER THAN AS A RESULT OF A TERMINATION WITHOUT CAUSE OR DEATH OR (B) BREACHES
OF ANY OF HIS OBLIGATIONS SET OUT IN ARTICLE 10 HEREOF (NON-COMPETITION;
NON-SOLICITATION AND CONFIDENTIALITY COMMITMENT) SUCH SINGLE DEFAULTING SELLER
SHALL NOT RECEIVE THE EARN OUT PAYMENT FOR THE FINANCIAL YEAR IN WHICH SUCH
FAILURE OR BREACH OCCURRED, OR EARN OUT PAYMENTS FOR ANY FUTURE PERIODS (IF
ANY). IN THE EVENT OF A SINGLE DEFAULTING SELLER, THE PURCHASER SHALL USE ITS
COMMERCIALLY REASONABLE EFFORTS TO RETAIN A MANAGER TO REPLACE THE SINGLE
DEFAULTING SELLER BUT, FOR THE AVOIDANCE OF DOUBT, SUCH REPLACEMENT MANAGER
SHALL NOT BE ENTITLED TO ANY PORTION OF THE PURCHASE PRICE OR ANY OTHER OF THE
RIGHTS AFFORDED A SELLER UNDER THIS AGREEMENT. IN THE EVENT OF A SINGLE
DEFAULTING SELLER, THE AGGREGATE EARN OUT PAYMENT FOR THE FINANCIAL YEAR IN
WHICH SUCH FAILURE OR BREACH OCCURRED, AND ALL FUTURE EARN OUT PAYMENTS, SHALL
BE REDUCED BY AN AMOUNT EQUAL TO THE SINGLE DEFAULTING SELLER’S PERCENTAGE
INTEREST IN THE COMPANY IMMEDIATELY PRIOR TO COMPLETION.

 

IF, NOTWITHSTANDING THE OCCURRENCE IN 2008 OF A SINGLE DEFAULTING SELLER,
(I) THE COMPANY SHALL HAVE FULLY ACHIEVED EACH OF THE KEY PERFORMANCE INDICATORS
SET OUT IN ARTICLE 3.5(A)(II) FOR THE 2008 FINANCIAL YEAR AND (II) EACH OF THE
SELLERS OTHER THAN THE SINGLE DEFAULTING SELLER SHALL HAVE REMAINED AS A
FULL-TIME EMPLOYEE OF THE COMPANY THROUGH AND INCLUDING 31 DECEMBER 2008 AND
SHALL NOT HAVE VIOLATED OR BE IN VIOLATION OF HIS OBLIGATIONS SET OUT IN
ARTICLE 10 HEREOF (NON-COMPETITION; NON-SOLICITATION AND CONFIDENTIALITY
COMMITMENT), THE PURCHASER SHALL, TOGETHER WITH THE 2008 EARN OUT PAYMENT, ALSO
PAY TO THE SELLERS (OTHER THAN THE SINGLE DEFAULTING SELLER) THE AMOUNT EQUAL TO
75% OF THE PORTION OF THE 2008 EARN OUT PAYMENT THAT WOULD OTHERWISE HAVE BEEN
PAYABLE TO THE SINGLE DEFAULTING SELLER, LESS THE SUM OF (I) ANY UNCOLLECTIBLE
ACCOUNTS RECEIVABLE OR LOANS AS PROVIDED IN ARTICLE 7.6, (II) ANY UNPAID DAMAGES
AS PROVIDED IN ARTICLE 9, IN EACH CASE, TO THE EXTENT THAT SUCH AMOUNTS WERE NOT
ALREADY DEDUCTED FROM AN EARN OUT PAYMENT. 

 

7

--------------------------------------------------------------------------------


 

SUCH AMOUNT SHALL BE PAID PRO RATA TO SUCH SELLERS BASED ON THEIR RESPECTIVE
OWNERSHIP INTERESTS IN THE COMPANY IMMEDIATELY PRIOR TO COMPLETION. THE
REMAINING 25% OF THE PORTION OF THE EARN OUT PAYMENT THAT WOULD OTHERWISE HAVE
BEEN PAYABLE TO THE SINGLE DEFAULTING SELLER, SHALL COMPRISE THE “RESERVE AMOUNT
FOR 2008”. THE “RESERVE AMOUNT FOR 2008” IS NOT SUBJECT TO ANY  ADJUSTMENTS
RELATED TO NON-ACHIEVEMENT OF THE KEY PERFORMANCE INDICATORS FOR 2009 AND 2010
FINANCIAL YEARS.

 

IF, NOTWITHSTANDING THE OCCURRENCE IN 2009 OF A SINGLE DEFAULTING SELLER,
(I) THE COMPANY SHALL HAVE FULLY ACHIEVED EACH OF THE KEY PERFORMANCE INDICATORS
SET OUT IN ARTICLE 3.5(A)(III) FOR THE 2009 FINANCIAL YEAR AND (II) EACH OF THE
SELLERS OTHER THAN THE SINGLE DEFAULTING SELLER SHALL HAVE REMAINED AS A
FULL-TIME EMPLOYEE OF THE COMPANY THROUGH AND INCLUDING 31 DECEMBER 2009 AND
SHALL NOT HAVE VIOLATED OR BE IN VIOLATION OF HIS OBLIGATIONS SET OUT IN
ARTICLE 10 HEREOF (NON-COMPETITION; NON-SOLICITATION AND CONFIDENTIALITY
COMMITMENT), THE PURCHASER SHALL, TOGETHER WITH THE 2009 EARN OUT PAYMENT, ALSO
PAY TO THE SELLERS (OTHER THAN THE SINGLE DEFAULTING SELLER) THE AMOUNT EQUAL TO
90% OF THE PORTION OF THE 2009 EARN OUT PAYMENT THAT WOULD OTHERWISE HAVE BEEN
PAYABLE TO THE SINGLE DEFAULTING SELLER LESS THE SUM OF (I) ANY UNCOLLECTIBLE
ACCOUNTS RECEIVABLE OR LOANS AS PROVIDED IN ARTICLE 7.6, (II) ANY UNPAID DAMAGES
AS PROVIDED IN ARTICLE 9, IN EACH CASE, TO THE EXTENT THAT SUCH AMOUNTS WERE NOT
ALREADY DEDUCTED FROM AN EARN OUT PAYMENT. SUCH AMOUNT SHALL BE PAID PRO RATA TO
SUCH SELLERS BASED ON THEIR RESPECTIVE OWNERSHIP INTERESTS IN THE COMPANY
IMMEDIATELY PRIOR TO COMPLETION. THE REMAINING 10% OF THE PORTION OF THE EARN
OUT PAYMENT THAT WOULD OTHERWISE HAVE BEEN PAYABLE TO THE SINGLE DEFAULTING
SELLER, SHALL COMPRISE THE “RESERVE AMOUNT FOR 2009”. THE “RESERVE AMOUNT FOR
2009” IS NOT SUBJECT TO ANY  ADJUSTMENTS RELATED TO NON-ACHIEVEMENT OF THE KEY
PERFORMANCE INDICATORS FOR 2010 FINANCIAL YEARS.

 

IF, NOTWITHSTANDING THE OCCURRENCE IN 2010 OF A SINGLE DEFAULTING SELLER,
(I) THE COMPANY SHALL HAVE FULLY ACHIEVED EACH OF THE KEY PERFORMANCE INDICATORS
SET OUT IN ARTICLE 3.5(A)(III) FOR THE 2010 FINANCIAL YEAR AND (II) EACH OF THE
SELLERS OTHER THAN THE SINGLE DEFAULTING SELLER SHALL HAVE REMAINED AS A
FULL-TIME EMPLOYEE OF THE COMPANY THROUGH AND INCLUDING 31 DECEMBER 2010 AND
SHALL NOT HAVE VIOLATED OR BE IN VIOLATION OF HIS OBLIGATIONS SET OUT IN
ARTICLE 10 HEREOF (NON-COMPETITION; NON-SOLICITATION AND CONFIDENTIALITY
COMMITMENT), THE PURCHASER SHALL, TOGETHER WITH THE 2010 EARN OUT PAYMENT, ALSO
PAY TO THE SELLERS (OTHER THAN THE SINGLE DEFAULTING SELLER) THE AMOUNT EQUAL TO
100% OF THE PORTION OF THE EARN OUT PAYMENT THAT WOULD OTHERWISE HAVE BEEN
PAYABLE TO THE SINGLE DEFAULTING SELLER LESS THE SUM OF (I) ANY UNCOLLECTIBLE
ACCOUNTS RECEIVABLE OR LOANS AS PROVIDED IN ARTICLE 7.6, (II) ANY UNPAID DAMAGES
AS PROVIDED IN ARTICLE 9, IN EACH CASE, TO THE EXTENT THAT SUCH AMOUNTS WERE NOT
ALREADY DEDUCTED FROM AN EARN OUT PAYMENT.

 

8

--------------------------------------------------------------------------------


 

SUCH AMOUNT SHALL BE PAID PRO RATA TO SUCH SELLERS BASED ON THEIR RESPECTIVE
OWNERSHIP INTERESTS IN THE COMPANY IMMEDIATELY PRIOR TO COMPLETION.

 

THE “RESERVE AMOUNT FOR 2008” AND THE “RESERVE AMOUNT FOR 2009” SHALL BE PAID ON
31 MARCH 2011 TO ALL SELLERS WHO HAVE REMAINED AS A FULL-TIME EMPLOYEES OF THE
COMPANY THROUGH AND INCLUDING 31 DECEMBER 2010. SUCH AMOUNT SHALL BE PAID PRO
RATA TO SUCH SELLERS BASED ON THEIR RESPECTIVE OWNERSHIP INTERESTS IN THE
COMPANY IMMEDIATELY PRIOR TO COMPLETION.

 

(II)                                 IF TWO OR MORE SELLERS (“MULTIPLE
DEFAULTING SELLERS”) (A) FAIL FOR ANY REASON AT ANY TIME (INCLUDING WITHOUT
LIMITATION, DISABILITY) TO BE CONTINUOUS FULL-TIME EMPLOYEES OF THE COMPANY
SERVING AS MANAGERS LOCATED IN MOSCOW, RUSSIA FROM THE COMPLETION DATE UP TO AND
INCLUDING 31 DECEMBER 2010 OTHER THAN AS A RESULT OF A TERMINATION WITHOUT CAUSE
OR DEATH OR (B) BREACH ANY OF THEIR RESPECTIVE OBLIGATIONS SET OUT IN ARTICLE 10
HEREOF ON OR BEFORE 31 DECEMBER 2010  (NON-COMPETITION; NON-SOLICITATION AND
CONFIDENTIALITY COMMITMENT), THE PURCHASER CAN ELECT, IN ITS SOLE DISCRETION,
EITHER OF THE FOLLOWING:  (I) TO TREAT THE EVENT AS MULTIPLE SEPARATE
OCCURRENCES OF SINGLE DEFAULTING SELLERS, MUTATIS MUTANDIS, AND  CONTINUE WITH
THE AGREEMENT, OR (II) TO TERMINATE THIS AGREEMENT, IN WHICH CASE ALL THE
SELLERS SHALL NOT BE ENTITLED TO RECEIVE ANY EARN OUT PAYMENTS FOR THE FINANCIAL
YEAR IN WHICH THE SELLERS BECAME MULTIPLE DEFAULTING SELLERS, OR ANY OTHER
FUTURE PAYMENTS HEREUNDER. THE SELLERS’ OBLIGATIONS IN ARTICLE 10 SHALL SURVIVE
ANY TERMINATION OF THIS AGREEMENT PURSUANT TO THIS ARTICLE 3.5(A)(II).

 

(III)                               THE COMPANY SHALL ACHIEVE IN EACH OF THE
2008, 2009 AND 2010 FINANCIAL YEARS THE FOLLOWING (THE “KEY PERFORMANCE
INDICATORS”):

 

A.                                       NUMBER OF FREE-TO-AIR (FTA) HOURS:

 

The Company shall produce and sell no less than 350 FTA hours of TV Product in
the 2008 Financial Year, provided that CTC Network places orders for such number
of hours itself and/or ensures such orders are placed by other TV channels.

 

In each of the 2009 and 2010 Financial Years, the Company shall (i) produce and
sell not less than 250 FTA hours of TV Product to CTC Network provided that CTC
Network places orders for at least such number of hours and (ii) either
(A) produce and sell a further 100 FTA hours of TV Product to TV channels other
than CTC Network or (B) achieve revenues (the “Other Channel Revenue Objective”)
from the production and sale of TV Product to TV channels other than CTC Network
equal to at least 40% of the total revenues derived by the Company from the
production and sale of TV Product to CTC Network during such Financial Year at
an EBIT margin of at least 14%.

 

9

--------------------------------------------------------------------------------


 

Prior to producing any TV Product for any TV channel other than CTC Network, the
Company must obtain the consent of CTC Network provided that such consent shall
not be unreasonably withheld.  CTC Network shall be given priority by the
Company when producing and distributing TV Product.  In addition, CTC Network’s
orders for TV Product will have priority over orders from other TV channels.

 

From the Completion Date until 31 December 2010, if CTC Network acquires the
format rights for any television series or sitcom, CTC Network shall inform the
Company of the acquisition of such rights and provide the Company with a right
of first refusal in respect of the production of the related television series
or sitcom for the price and on the terms established in this Agreement.  Should
the Company find it unfeasible to produce such television series or sitcom, CTC
Network will be entitled to offer its production to a third party.  CTC Network
shall be entitled to negotiate and contract with a third party producer only if
the Company informs  CTC Network in writing of its decision not to produce such
TV Product.  For the avoidance of doubt, the right of first refusal set forth
above shall not apply to any television series or sitcom as to which a
third-party producer owns or has licensed the format rights directly from the
holder thereof prior to entering into an arrangement with CTC Network in respect
of such production, or to a case in which the licensing of such format rights to
CTC Network is conditioned by the holder thereof on the placement of the
production of such television series or sitcom with a specified third party
producer other than the Company.

 

B.                                      EBIT MARGIN: THE COMPANY SHALL ACHIEVE
ON A STAND-ALONE BASIS AN EBIT MARGIN OF NO LESS THAN 14% AND THE PARTIES
ACKNOWLEDGE AND AGREE THAT, NOTWITHSTANDING THE DEFINITION OF “RUBLE EQUIVALENT”
SET OUT IN ARTICLE 1 HERETO, EBIT SHALL BE DETERMINED USING EXCHANGE RATES
DEEMED APPROPRIATE BY US GENERALLY ACCEPTED ACCOUNTING PRINCIPLES.

 

C.                                       VALUE OF A MULTIPLIER EV/EBIT: THE
COMPANY SHALL ACHIEVE AN EV/EBIT RATIO OF NO MORE THAN:

 

x6.3 in 2008

x5.4 in 2009

x4.9 in 2010

 

where EV=the Ruble Equivalent of US$ 40 million.

 

10

--------------------------------------------------------------------------------


 

D.                                      PRICING OF PROGRAMMING: THE BASE PRICE
OF TV PRODUCT SOLD TO CTC NETWORK IN 2008 SHALL BE AS FOLLOWS:

 

·                                        3 211 780 RUR (the Ruble Equivalent of
US$ 130,000 at 24.7060 USD/RUR at December 18, 2007) for approximately 48
minutes of a standard TV series, without VAT;

 

·                                        2 470 600 RUR (the Ruble Equivalent of
US$ 100,000 at 24.7060 USD/RUR at December 18, 2007) for approximately 24
minutes of a sitcom, without VAT; and

 

·                                        1 482 360 RUR (the Ruble Equivalent of
US$ 60,000 at 24.7060 USD/RUR at December 18, 2007) for approximately 48 minutes
of any TV series produced for children or teenagers, without VAT;

 

provided, that such prices shall include a transfer by the Company to CTC
Network and/or CTC Media of all intellectual property rights in such scope that
can be lawfully transferred by the Company subject to possible restrictions
established by applicable law and/or agreements of the Company with the
intellectual property right holders, relating to such TV Product for worldwide
broadcast, distribution and/or other use of such TV Product in any format.

 

In the 2009 and 2010 Financial Years, the base price of TV Product produced by
the Company and sold to CTC Network shall be adjusted by the forecasted average
growth of the Russian TV ad market in 2009 vs 2008 and 2010 vs. 2009,
respectively, based on the last projection of the Russian Association of
Communication Agencies (AKAR) or, in the absence of AKAR, Video International
published or made available on or around 1st October of the preceding year,
expressed as a percentage and multiplied by the coefficient x 0.75.

 

The pricing for shows or made for TV movies produced and sold by the Company to
CTC Network shall be mutually agreed by the Purchaser and the Seller
Representative on a project-by-project basis before such TV Product’s initial
launch.

 

11

--------------------------------------------------------------------------------


 

Base price adjustment

 

Any sequel, prequel, development of screenplay using the same characters or cast
of a standard TV series, sitcom or series produced for children or teenagers, if
ordered for production by CTC Network, shall be subject to the following terms:

 

If the previously aired season of series or sitcoms consisting of at least 40
consecutive episodes achieved less than 15% average audience share (TNS Gallup
Media Russia/All 6-54 in its designated time slot) on its premiere run then the
price for the following season ordered by CTC Network shall be increased by 10%
compared to the price of the previously aired season, always provided that the
price per episode for any consequent season shall not be less than the base
price of relevant TV Product type for such Financial Year increased by 10%.

 

If the previously aired season of series or sitcoms consisting of at least 40
consecutive episodes achieved from 15% but less than 20% average audience share
(TNS Gallup Media Russia/All 6-54 in its designated time slot) on its premiere
run then the price for the following season ordered by CTC Network shall be
increased by 15% compared to the price of the previously aired season, always
provided that the price per episode for any consequent season shall not be less
than the base price of relevant TV Product type for such Financial Year
increased by 10%.

 

If the previously aired season of series or sitcoms consisting of at least 40
consecutive episodes achieved 20% or more average audience share (TNS Gallup
Media Russia/All 6-54 in its designated time slot) on its premiere run then the
price for the following season ordered by CTC Network shall be increased by 20%
compared to the price of the previously aired season, always provided that the
price per episode for any consequent season shall not be less than the base
price of relevant TV Product type for such Financial Year increased by 10%.

 

E.                                       RELEVANT AUDIENCE SHARE FOR STANDARD
TELEVISION SITCOMS AND SERIES PRODUCED AND SOLD BY THE COMPANY TO CTC NETWORK
SHALL BE NO LESS THAN 10% (BASED ON THE MEASURING OF TNS GALLUP MEDIA RUSSIA/ALL
4+ AUDIENCE FOR SUCH TV PRODUCT IN THE 7 – 11 P.M. TIMESLOT) OR NO LESS THAN 12%
(BASED ON THE MEASURING OF TNS GALLUP MEDIA RUSSIA/ALL 6-54 AUDIENCE FOR SUCH TV
PRODUCT IN THE 7 – 11 P.M. TIMESLOT).

 

12

--------------------------------------------------------------------------------


 

RELEVANT AUDIENCE SHARE FOR TELEVISION SITCOMS AND SERIES FOR CHILDREN AND/OR
TEENAGERS PRODUCED AND SOLD BY THE COMPANY TO CTC NETWORK SHALL BE NO LESS THAN
10% (BASED ON THE MEASURING OF TNS GALLUP MEDIA RUSSIA/ALL 4+ AUDIENCE FOR SUCH
TV PRODUCT IN THE 4 – 7 P.M. TIMESLOT) OR NO LESS THAN 12% (BASED ON THE
MEASURING OF TNS GALLUP MEDIA RUSSIA/ALL 6-54 AUDIENCE FOR SUCH TV PRODUCT IN
THE 4 – 7 P.M. TIMESLOT).

 

RELEVANT AUDIENCE SHARE FOR SHOWS OR MADE FOR TV MOVIES PRODUCED AND SOLD BY THE
COMPANY TO CTC NETWORK SHALL BE NO LESS THAN THE AUDIENCE SHARE THRESHOLD
MUTUALLY AGREED BY THE PURCHASER AND THE SELLER REPRESENTATIVE ON A
PROJECT-BY-PROJECT BASIS BEFORE SUCH TV PRODUCT’S INITIAL LAUNCH.

 

If the number of episodes of any TV Product originally run in the 2008 or 2009
Financial Year is 20 or more, the Relevant Audience Share for such Financial
Year shall be measured by reference to the actual number of consecutive episodes
originally run in such Financial Year and, if such Relevant Audience Share is
below that set out above, any related deduction to the Earn Out Payment (if any,
as provided in Article 3.5(b)) shall be taken in such Financial Year.  If the
number of episodes of any TV Product originally run in the 2008 or 2009
Financial Year is less than 20 and further episodes of such TV Product shall be
run in the next succeeding Financial Year, the average audience share for such
TV Product for such Financial Year shall not be used to determine whether or not
the Relevant Audience Share has been achieved for such Financial Year but the
average audience share for such episodes shall be aggregated with the episodes
originally run in the next succeeding Financial Year to determine the Relevant
Audience Share and, if such Relevant Audience Share is below that set out above,
any related deduction to the Earn Out Payment (as provided in Article 3.5(b))
shall be taken in such next succeeding Financial Year rather than in the
Financial Year in which episodes of such TV Product were originally run.  If the
TV Product is originally run only in the 2010 Financial Year or the number of
episodes of such TV Product originally run in the 2008 or 2009 Financial Year
shall be less than 20 and no further episodes shall be originally run in the
next succeeding Financial Year, the Relevant Audience Share shall be measured by
reference to the actual number of consecutive episodes of originally run in such
Financial Year and, if such Relevant Audience Share is below that set out above,
any related deduction to the Earn Out Payment (if any, as provided in
Article 3.5(b)) shall be taken in such Financial Year.

 

IN THE SOLE DISCRETION OF THE MANAGEMENT OF CTC NETWORK,  TV PRODUCT THAT IS NOT
ACHIEVING THE LEVELS SET OUT FOR THE RELEVANT AUDIENCE SHARE CAN BE REMOVED FROM
BROADCASTING AHEAD OF SCHEDULE OR MOVED INTO TIMESLOTS OUTSIDE OF THE ORIGINALLY
DESIGNATED TIMESLOTS. 

 

13

--------------------------------------------------------------------------------


 

IN THE EVENT THAT UPON MOVING THE RESPECTIVE TV PRODUCT TO A NEW TIMESLOT
LOCATED BETWEEN 4 P.M AND 11 P.M. (INCLUSIVE) THE LEVEL OF THE RELEVANT AUDIENCE
SHARE SET OUT FOR THE INITIAL TIMESLOT IS ACHIEVED, THE NUMBER OF FTA HOURS OF
SUCH TV PRODUCT AIRED IN THE NEW TIMESLOT SHALL NOT BE DEDUCTED FOR THE PURPOSE
OF CALCULATION OF THE DEDUCTION PURSUANT TO ARTICLE 3.5(B) OF THIS ARTICLE 3.

 


(B)                                 THE EARN OUT PAYMENTS SHALL BE CALCULATED AS
FOLLOWS:


 

(I)                                   CALCULATION OF 2008 EARN OUT PAYMENT

 

The “2008 Earn Out Payment” shall be equal to the Ruble Equivalent of US$
13,000,000 (thirteen million) less the sum of (1) the amount, if any, of the
2008 Deduction 1, (2) the amount, if any, of the 2008 Deduction 2, (3) the
amount of any adjustments for any Single Defaulting Seller or Multiple
Defaulting Sellers as set out in Articles 3.5(a)(i) and/or 3.5(a)(ii), (4) any
uncollectible accounts receivable or loans as provided in Article 7.6 and
(5) any unpaid Damages as provided in Article 9; provided, however, that the
2008 Earn Out Payment can never be adjusted below 0.

 

Calculation of 2008 Deduction 1

 

If in the 2008 Financial Year, either (x) production hours sold by the Company
is less than 350 FTA hours of TV Product in cases where CTC Network ordered or
caused other TV channels to order 350 or more hours and/or (y) the Relevant
Audience Share for such Financial Year was below that set forth in
Article 3.5(a)(iii)e, 2008 Deduction 1 shall be calculated in accordance with
the formula set out immediately below. Otherwise, 2008 Deduction 1 shall be 0.

 

2008 Deduction 1 = P x (1 - X/Z), where

 

P = US$ 13 million;

 

X = the lesser of (i) the number of FTA hours of TV Product actually produced
and sold by the Company in the 2008 Financial Year less the aggregate number of
FTA hours of TV Product produced and sold in the 2008 Financial Year for any TV
Product where the Relevant Audience Share for such TV Product during the course
of such Financial Year was less than that stipulated by Article 3.5(a)(iii)e and
(ii) 350 FTA hours; and

 

Z = the lesser of (i) the number of FTA hours of TV Product actually ordered for
production by CTC Network or other TV channels in the 2008 Financial Year and
(ii) 350 FTA hours. If Z is less than X then Z equals X.

 

14

--------------------------------------------------------------------------------


 

Calculation of 2008 Deduction 2

 

If in the 2008 Financial Year, the Company’s EBIT margin is less than 14%, 2008
Deduction 2 shall be calculated in accordance with the formula set out
immediately below. Otherwise, 2008 Deduction 2 shall
be 0.

 

2008 Deduction 2 = (S x 14% - Y) x 6.3 x 32.5%, where

 

S = net sales revenue (without VAT) in 2008

 

Y = actual EBIT in 2008

 

(II)                                 CALCULATION OF 2009 EARN OUT PAYMENT

 

The “2009 Earn Out Payment” shall be equal to the Ruble Equivalent of US$
13,000,000 (thirteen million) less the sum of (1) the amount, if any, of the
2009 Deduction 1, (2) the amount, if any, of the 2009 Deduction 2, (3) the
amount of any adjustments for any Single Defaulting Seller or Multiple
Defaulting Sellers as set out in Articles 3.5(a)(i) and/or 3.5(a)(ii), (4) any
uncollectible accounts receivable or loans as provided in Article 7.6, (5) any
unpaid Damages as provided in Article 9 and (6) the amount of any deductions
that would have been made to the 2008 Earn Out Payment but for the fact that the
amount of such deduction would have put the 2008 Earn Out Payment below 0;
provided, however, that the 2009 Earn Out Payment can never be adjusted below 0.

 

Calculation of 2009 Deduction 1

 

If in the 2009 Financial Year, any of (x) the number of FTA hours of TV Product
produced by the Company and sold to CTC Network is less than the number of FTA
hours of TV Product ordered by CTC Network during such Financial Year (provided
such number of FTA hours ordered by CTC Network does not exceed 250 FTA hours),
(y) the Other Channel Revenue Objective is not achieved in such Financial Year
and/or (z) the Relevant Audience Share for such Financial Year was below that
set forth in Article 3.5(a)(iii)e, 2009 Deduction 1 shall be calculated in
accordance with the formula set out immediately below. Otherwise, 2009 Deduction
1 shall be 0.

 

15

--------------------------------------------------------------------------------


 

2009 Deduction 1 = P x (1 - X/Z), where

 

P = US$ 13 million;

 

X = the sum of (1) number of FTA hours of TV Product actually produced by the
Company and sold to CTC Network in the 2009 Financial Year and (2) if the Other
Channel Revenue Objective was achieved in the 2009 Financial Year, 100 FTA
hours, or, otherwise, Y (as calculated below) less (3) the aggregate number of
FTA hours produced and sold in the 2009 Financial Year for any TV Product where
the Relevant Audience Share for such TV Product during the course of such
Financial Year was less than that stipulated by Article 3.5(a)(iii)e;

 

Z = the sum of (1) the lesser of (i) the number of FTA hours of TV Product
actually ordered by CTC Network for production by the Company in the 2009
Financial Year and (ii) 250 FTA hours and (2) 100 FTA hours. If Z is less than X
then Z equals X; and

 

Y = 100 x (A / 0.40), where A = the Company’s revenues from the production and
sale of TV Product to TV channels other than CTC Network / the Company’s
revenues from the production and sale of TV Product to CTC Network, each for
such Financial Year.

 

Calculation of 2009 Deduction 2

 

If in the 2009 Financial Year, the Company’s EBIT margin is less than 14%, 2009
Deduction 2 shall be calculated in accordance with the formula set out
immediately below. Otherwise, 2009 Deduction 2 shall
be 0.

 

2009 Deduction 2 = (S x 14% - Y) x 5.4 x 32.5%, where

 

S = net sales revenue (without VAT) in 2009

 

Y = actual EBIT in 2009

 

(III)                             CALCULATION OF 2010 EARN OUT PAYMENT

 

The “2010 Earn Out Payment” shall be equal to the Ruble Equivalent of US$
13,000,000 (thirteen million) less the sum of (1) the amount, if any, of the
2010 Deduction 1, (2) the amount, if any, of the 2010 Deduction 2, (3) the
amount of any adjustments for any Single Defaulting Seller or Multiple
Defaulting Sellers as set out in Articles 3.5(a)(i) and/or
3.5(a)(ii) (including, without limitation, any amounts that that are due to be
repaid to the Purchaser pursuant to such Articles), (4) any uncollectible
accounts receivable or loans as provided in Article 7.6, (5) any unpaid Damages
as provided in Article 9 and (6) the amount of any deductions that would have
been made to the 2009 Earn Out Payment but for the fact that the amount of such
deduction would have put the 2009 Earn Out Payment below 0; provided, however,
that the 2010 Earn Out Payment can never be adjusted below 0.

 

16

--------------------------------------------------------------------------------


 

Calculation of 2010 Deduction 1

 

If in the 2010 Financial Year, any of (x) the number of FTA hours of TV Product
produced by the Company and sold to CTC Network is less than the number of FTA
hours of TV Product ordered by CTC Network during such Financial Year (provided
such number of FTA hours ordered by CTC Network does not exceed 250 FTA hours),
(y) the Other Channel Revenue Objective is not achieved for such Financial Year
and/or (z) the Relevant Audience Share for such Financial Year was below that
set forth in Article 3.5.(a)(iii)e, 2010 Deduction 1 shall be calculated in
accordance with the formula set out immediately below. Otherwise, 2010 Deduction
1 shall be 0.

 

2010 Deduction 1 = P x (1 - X/Z), where

 

P = US$ 13 million;

 

X = the sum of (1) number of FTA hours of TV Product actually produced by the
Company and sold to CTC Network in the 2010 Financial Year and (2) if the Other
Channel Revenue Objective was achieved in the 2010 Financial Year, 100 FTA
hours, or, otherwise, Y (as calculated below) less (3) the aggregate number of
FTA hours produced and sold in the 2010 Financial Year for any TV Product where
the Relevant Audience Share for such TV Product during the course of such
Financial Year was less than that stipulated by Article 3.5(a)(iii)e;

 

Z = the sum of (1) the lesser of (i) the number of FTA hours of TV Product
actually ordered by CTC Network for production by the Company in the 2010
Financial Year and (ii) 250 FTA, and (2) 100 FTA hours. If Z is less than X then
Z equals X; and.

 

Y = 100 x (A / 0.40), where A = the Company’s revenues from the production and
sale of TV Product to TV channels other than CTC Network / the Company’s
revenues from the production and sale of TV Product to CTC Network, each for
such Financial Year.

 

17

--------------------------------------------------------------------------------


 

Calculation of 2010 Deduction 2

 

If in the 2010 Financial Year,  the Company’s EBIT margin is less than 14%, 2010
Deduction 2 shall be calculated in accordance with the formula set out
immediately below. Otherwise, 2010 Deduction 2 shall
be 0.

 

2010 Deduction 2 = (S x 14% - Y) x 4.9 x 32.5%, where

 

S = net sales revenue (without VAT) in 2010

 

Y = actual EBIT in 2010

 


4.                                       DUE DILIGENCE


 

The Parties agree that, before Completion, the Purchaser shall have the right to
examine any and all documents (whether or not attached as appendices hereto) of
the Company for the purposes of verifying the statutory accounts and the
representations, warranties and assurances of the Sellers contained in this
Agreement.

 

In this respect, the Sellers will provide access during regular business hours
for the representatives of the Purchaser to the documents mentioned in the due
diligence check-list approved by the Purchaser, and to any other documents which
may be additionally requested in the course of the due diligence. The Sellers
shall bear the responsibility for providing the representatives of the Purchaser
with true, complete and current copies of the documents listed in the due
diligence information request lists or additionally requested.

 

4A.                             RETENTION OF PERSONNEL

 


THE SELLERS SHALL CAUSE THE FOLLOWING PERSONNEL OF THE COMPANY TO REMAIN AT
THEIR POSITIONS WITH THE COMPANY AS AT THE DATE OF SIGNING OF THIS AGREEMENT
UNTIL 31 DECEMBER 2010, OR IN CASE OF THEIR LEAVING THE COMPANY, THE SELLERS
SHALL RETAIN, ON BEHALF OF THE COMPANY, OTHER RELEVANT PROFESSIONAL INDIVIDUALS
TO REPLACE SUCH PERSONS, WHICH INDIVIDUALS SHALL BE ACCEPTABLE TO THE PURCHASER:


 

Artemiy Loginov  -  Creative producer

Ilya Polezhaykin  -  Creative producer

Dmitry Permyakov  -  Creative producer

Anton Kolbasov  -  Creative producer

Alexander Zhigalkin  -  Creative producer

Victoria Wilson  - Head of editors group

Alla Kurakina  - Executive producer

Tatiana Davtyan  - Executive producer

Ivan Permin  - Director of post-production

 

18

--------------------------------------------------------------------------------



 


5.                                       TRANSFER OF TITLE


 

The full and unrestricted ownership and title to the Shares shall pass from the
Sellers to the Purchaser on the Completion Date at Completion simultaneously
with the fulfilment of the Completion procedure set forth in Article 6 of this
Agreement.

 


6.                                       COMPLETION


 


6.1                                 COMPLETION


 

Completion shall take place on the Completion Date starting at 10.00 a.m. at the
offices of the Purchaser or as soon thereafter as practicable when all the
conditions for Completion set forth in this Article 6 of this Agreement have
been fulfilled.

 


6.2                                 CONDITIONS PRECEDENT FOR COMPLETION BY THE
PURCHASER


 

The obligation of the Purchaser to consummate the transaction contemplated under
this Agreement shall be subject to the fulfilment, on or before the Completion
Date, of each of the following conditions (to the extent not waived by the
Purchaser which waiver shall be in the sole discretion of the Purchaser) and all
of which that require documentation shall be in the form and substance
satisfactory to the Purchaser and its legal counsel in their reasonable
judgement:

 


(A)                                  NEW INFORMATION


 

The Purchaser shall not have become aware of any new information between the
date hereof and the Completion Date, which in the Purchaser’s reasonable opinion
would have an adverse effect on the Company or its business.

 


(B)                                 WARRANTIES TRUE AND SELLERS’ CERTIFICATE


 

The representations, warranties and assurances given by the Sellers in Article 7
of this Agreement shall be true and correct on the date hereof and as of the
Completion Date and each Seller shall deliver a certificate dated as of the
Completion Date certifying to the same and to the fact that the Sellers have
complied with all covenants, obligations and conditions of this Agreement
required to be performed or completed as of Completion. Template of the
compliance certificate is attached hereto as Appendix J.

 


(C)                                  AUTHORITY APPROVALS


 

The Purchaser, the Sellers and/or the Company, as the case may be, shall have
obtained all necessary authorisations, approvals and consents from all relevant
authorities required for the lawful and valid consummation of the transaction
contemplated hereunder.

 


(D)                                 CORPORATE ACTION


 

All corporate actions necessary for the lawful and valid consummation of the
transactions contemplated hereby shall have been duly taken by the Sellers and,
as applicable, by the Company and shall be in full force and effect. The Sellers
shall have obtained proper waivers of pre-emptive rights from each other and the
Company for the sale of the Shares.  Copies of documents evidencing such
corporate actions and waivers shall have been delivered to the Purchaser.

 

19

--------------------------------------------------------------------------------


 


(E)                                  SPOUSAL CONSENTS


 

Each of the Sellers shall have obtained a properly notarised spousal consent (if
applicable) to consummate all transactions contemplated under this Agreement and
copies of such spousal consents shall have been delivered to the Purchaser.

 


(F)                                    DUE DILIGENCE


 

The Sellers have fulfilled their obligations set forth in Article 4 of this
Agreement.

 


(G)                                 EMPLOYMENT AGREEMENTS


 


EACH OF THE SELLERS SHALL HAVE EXECUTED AND DELIVERED AN EMPLOYMENT AGREEMENT
WITH THE COMPANY THAT SHALL BE EFFECTIVE FROM THE COMPLETION DATE AND SHALL RUN
UNTIL 31 DECEMBER 2010.  SUCH AGREEMENTS SHALL BE IN FORM AND SUBSTANCE
ACCEPTABLE TO THE PURCHASER AND SHALL PROVIDE FOR A MONTHLY SALARY OF RUR
248,000 PAYABLE IN RUR, WHICH MONTHLY SALARY SHALL BE SUBJECT TO ANNUAL
ADJUSTMENT BASED ON OFFICIAL INFLATION RATE IN THE RUSSIAN FEDERATION. IN
ADDITION, EACH OF THE SELLERS SHALL BE ENTITLED TO PERFORMANCE BONUSES BASED ON
THE RESULTS OF THE COMPANY IN 2009 AND 2010 FINANCIAL YEARS, THE AMOUNTS AND
CONDITIONS OF SUCH PERFORMANCE BONUSES SHALL BE ESTABLISHED NO LATER THAT
MARCH 31 OF SUCH FINANCIAL YEAR.


 


IN 2008 FINANCIAL YEAR THE PERFORMANCE BONUSES SHALL BE BASED ON THE FOLLOWING
PRINCIPLES:


 


                                               
(X)                                   EACH SELLER’S PERFORMANCE BONUS SHALL BE
EQUAL TO 6 MONTHLY SALARIES IF EBIT MARGIN FOR THE COMPANY IN THE 2008 FINANCIAL
YEAR IS OVER 17% BUT LESS THAN 20%.  (Y)  EACH SELLER’S PERFORMANCE BONUS SHALL
BE EQUAL TO 12 MONTHLY SALARIES IF EBIT MARGIN FOR THE COMPANY IN THE 2008
FINANCIAL YEAR IS 20% OR GREATER.


 


(H)                                 ACCOUNTS AND COMPLETION ACCOUNTS


 

The Sellers shall have delivered to the Purchaser copies of the Accounts and the
Completion Accounts.

 


6.3                                 CONDITIONS PRECEDENT FOR COMPLETION BY THE
SELLERS


 

The obligations for the Sellers to close hereunder shall be subject to the
satisfaction, on or before the Completion Date, of each of the following
conditions (to the extent not waived by the Seller Representative) and all of
which that require documentation shall be in form and substance satisfactory to
the Seller Representative and the Sellers’ legal counsel in their reasonable
judgement.

 


(A)                                  WARRANTIES TRUE


 

The representations, warranties and assurances given by the Purchaser in
Article 8 of this Agreement shall be true and correct on and as of the
Completion Date.

 

20

--------------------------------------------------------------------------------


 


(B)                                 CORPORATE ACTION


 

All corporate action necessary for the lawful and valid consummation of the
transactions contemplated hereby shall have been duly taken by the Purchaser and
shall be in full force and effect.

 


6.4                                 DELIVERIES AT COMPLETION


 

At Completion:

 


(A)                                  THE SELLERS SELL, TRANSFER AND CONVEY TO
THE PURCHASER THE SHARES IN THE COMPANY BY WAY OF PRESENTING PROPERLY REGISTERED
AMENDMENTS TO THE CONSTITUTIONAL DOCUMENTS OF THE COMPANY LISTING THE PURCHASER
AS VALID OWNERS OF THE SHARES IN THE PERCENTAGES SET OUT IN ARTICLE 2 ABOVE;


 


(B)                                 PROMPTLY FOLLOWING CONFIRMATION OF
SATISFACTION OF SUB-ARTICLE (A) ABOVE, THE PURCHASER SHALL PAY TO THE SELLERS
THE PURCHASE PRICE ON A PRO RATA BASIS BY REFERENCE TO THEIR RESPECTIVE
PERCENTAGE OWNERSHIP LEVELS IN THE COMPANY IMMEDIATELY PRIOR TO COMPLETION; AND


 


(C)                                  ANY OTHER DOCUMENT, CONDITION, AMOUNT OR
MATTER HEREIN CALLED FOR TO BE PRODUCED, DELIVERED, RELEASED, PAID OR FULFILLED
AT COMPLETION AS A CONDITION PRECEDENT TO COMPLETION SHALL BE SO PRODUCED,
DELIVERED, RELEASED, PAID AND FULFILLED.


 


6.5                                 BEST EFFORTS


 

If any of the Parties of this Agreement evades the consummation of the
transactions contemplated hereunder without essential reason, the other Party
shall have the right to apply to a court with a demand to compel the purchase of
Shares to be concluded. The Party which has unjustifiably evaded the
consummation of the transactions contemplated hereunder shall compensate the
other Parties for the losses caused thereby.


 


7.                                       REPRESENTATIONS, WARRANTIES, ASSURANCES
AND UNDERTAKINGS OF THE SELLERS


 

The Sellers hereby, jointly and severally, represent to the Purchaser that the
statements contained in this Article 7 are true and correct.  The Sellers
acknowledge that the Purchaser is entering into this Agreement in reliance upon
the representations, warranties and assurances (the “Warranties”) given by the
Sellers to the Purchaser in this Article 7 being true and correct both on the
date of signing of this Agreement as well as at the Completion Date.

 

The liability of the Sellers under, and the rights and remedies of the Purchaser
in respect of, the Warranties shall be joint and several and shall not be
affected by any knowledge of the Purchaser as a result of the Purchaser’s
examination of the Company or otherwise.

 

21

--------------------------------------------------------------------------------


 


7.1                                 RECORDS AND DOCUMENTATION


 


(A)                                  TRUE, COMPLETE AND CURRENT COPIES OF THE
CHARTER, FOUNDATION AGREEMENT AND REGISTRATION CERTIFICATES OF THE COMPANY ARE
ATTACHED HERETO AS APPENDIX B.


 


(B)                                 THE COMPANY HAS NOT FAILED TO TIMELY FILE
ITS ANNUAL REPORTS OR ANY OTHER DOCUMENTS WITH THE RELEVANT AUTHORITIES, AS
REQUIRED.


 


(C)                                  THE STATUTORY BOOKS, REGISTERS AND RECORDS
OF THE COMPANY ARE ACCURATE AND HAVE BEEN MAINTAINED CONSISTENT WITH GOOD
BUSINESS PRACTICE AND ARE IN THE POSSESSION OF THE COMPANY.


 


7.2                                 TITLE AND AUTHORITY TO TRANSFER THE SHARES;
CAPITALISATION


 


(A)                                  THE SELLERS HAVE FULL POWER, CAPACITY AND
AUTHORITY TO SELL AND TRANSFER THE SHARES, EXECUTE AND DELIVER THIS AGREEMENT
AND TO PERFORM ALL OTHER UNDERTAKINGS SET FORTH IN THIS AGREEMENT. THE SHARES
ARE FREELY TRANSFERABLE TO THE PURCHASER AND ARE FREE AND CLEAR OF ALL LIENS,
ENCUMBRANCES AND RESTRICTIONS ON THE ABILITY TO VOTE THE SHARES.  THE SHARE
OWNED BY MR. [**] REPRESENTS 60%, THE SHARE OWNED BY MR. [**] REPRESENTS 12.5%,
THE SHARE OWNED BY MR. [**] REPRESENTS 15% AND THE SHARE OWNED BY MR. [**]
REPRESENTS 12.5 %, IN EACH CASE,  OF THE CHARTER CAPITAL OF THE COMPANY. THE
SHARES ARE FULLY PAID. THERE ARE NO OUTSTANDING OBLIGATIONS, WARRANTS, OPTIONS,
PRE-EMPTIVE RIGHTS OR OTHER AGREEMENTS TO WHICH ANY OF THE SELLERS OR THE
COMPANY IS A PARTY OR OTHERWISE BOUND, PROVIDING FOR THE PURCHASE, REPURCHASE,
REDEMPTION OR OTHER ACQUISITION OF THE SHARES, EXCEPT FOR THIS AGREEMENT.


 


(B)                                 THE COMPANY DOES NOT OWN ANY INTEREST,
DIRECTLY OR INDIRECTLY, IN ANY CORPORATION, PARTNERSHIP OR OTHER LEGAL ENTITY
AND DOES NOT HAVE ANY BRANCH OFFICE.


 


(C)                                  ASSUMING ALL FILINGS, REGISTRATIONS,
APPROVALS, NOTIFICATIONS ETC REQUIRED BY APPLICABLE LAWS ARE DULY MADE, THE
EXECUTION AND DELIVERY OF THIS AGREEMENT BY THE SELLERS AND THE COMPLETION OF
THE TRANSACTIONS CONTEMPLATED HEREBY:


 

(I)                                    WILL NOT VIOLATE ANY PROVISION OF THE
CHARTER OR FOUNDATION AGREEMENT OF THE COMPANY;

 

(II)                                WILL NOT VIOLATE ANY STATUTE, RULE,
REGULATION, ORDER, AWARD, JUDGEMENT, INJUNCTION OR DECREE OF ANY PUBLIC BODY OR
AUTHORITY BY WHICH THE SELLERS OR THE COMPANY OR ANY OF THEIR PROPERTIES OR
ASSETS IS BOUND;

 

(III)                             WILL NOT RESULT IN A VIOLATION OR BREACH OF,
OR CONSTITUTE A DEFAULT UNDER, ANY LICENSE, FRANCHISE, PERMIT, INDENTURE,
AGREEMENT OR OTHER INSTRUMENT TO WHICH THE SELLERS OR THE COMPANY IS A PARTY, OR
BY WHICH THE SELLERS OR THE COMPANY OR ANY OF THEIR PROPERTIES OR ASSETS IS
BOUND.

 


7.3                                 THE ACCOUNTS


 

The Accounts are, and the Completion Accounts will be, complete and correct in
all respects and truly and correctly reflect the results of the operation, the
financial condition and the assets and liabilities of the Company as at the
 relevant dates and have been prepared in conformity with appropriate accounting
principles, book-keeping legislation and tax legislation, consistently applied
by the Company. 

 

22

--------------------------------------------------------------------------------


 

Without limiting the generality of the foregoing, all cash transactions
undertaken by the Company have been properly recorded in the Accounts and will
be properly recorded in the Completion Accounts.


 


7.4                                 ASSETS AND PROPERTIES


 


(A)                                  APPENDIX C LISTS ALL THE PROPERTY AND
TANGIBLE AND INTANGIBLE ASSETS OWNED OR LEASED BY THE COMPANY, INCLUDING,
WITHOUT LIMITATION, ALL PROGRAMMING AND FILM RIGHTS, OWNED REAL PROPERTY (IF
ANY) AND LEASES TO REAL PROPERTY.


 


(B)                                 THE COMPANY HAS EXCLUSIVE TITLE TO ALL THE
REAL PROPERTY AND OTHER ASSETS RECORDED IN THE ACCOUNTS EXCEPT FOR SUCH ASSETS
THAT HAVE BEEN SOLD AT ORDINARY MARKET TERMS IN THE ORDINARY COURSE OF THE
BUSINESS AFTER THE ACCOUNTS DATE.  NONE OF THE ASSETS ARE SUBJECT TO ANY LIENS,
MORTGAGES, CHARGES OR OTHER ENCUMBRANCES.


 


(C)                                  THE COMPANY OWNS OR LEASES, AND WILL
FOLLOWING THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREUNDER, CONTINUE
TO OWN OR LEASE ALL THE ASSETS AND RIGHTS, AND PRODUCE ALL SERVICES REQUIRED TO
CONDUCT ITS BUSINESS AS CURRENTLY CONDUCTED ON A STAND ALONE BASIS.


 


7.5                                 INTELLECTUAL PROPERTY


 


(A)                                  APPENDIX D LISTS ALL INTELLECTUAL PROPERTY
OWNED OR USED BY THE COMPANY IN THE OPERATION OF ITS BUSINESS.  THE COMPANY OWNS
ALL INTELLECTUAL PROPERTY NECESSARY TO MANUFACTURE PRODUCTS PRESENTLY
MANUFACTURED AND PRODUCE THE SERVICES PRESENTLY PRODUCED, AND TO DISTRIBUTE AND
SELL SUCH PRODUCTS AND SERVICES IN ANY COUNTRY WHERE BUSINESS PRESENTLY IS
CONDUCTED.


 


(B)                                 THE INTELLECTUAL PROPERTY LISTED IN APPENDIX
D COMPRISES ALL SUCH RIGHTS NECESSARY TO PERMIT THE OPERATION OF THE COMPANY’S
BUSINESS AS NOW BEING CONDUCTED.  NONE OF THE INTELLECTUAL PROPERTY IS SUBJECT
TO ANY OUTSTANDING ORDER, JUDGEMENT, LIEN, ENCUMBRANCE OR ATTACHMENT.


 


(C)                                  THE ACTIVITIES OF THE COMPANY (OR OF ANY
LICENSEE UNDER ANY LICENCE GRANTED BY THE COMPANY) DO NOT INFRINGE AND ARE NOT
LIKELY TO INFRINGE INTENTIONALLY ANY INTELLECTUAL PROPERTY RIGHTS OF ANY THIRD
PARTY AND NO CLAIM HAS BEEN MADE AGAINST THE COMPANY OR ANY SUCH LICENSEE IN
RESPECT OF SUCH INFRINGEMENT.


 


7.6                                 ACCOUNTS RECEIVABLE AND LOANS GIVEN


 

All of the receivables of the Company and loans given are good and fully
collectible within three months from the date when they become due and payable
at the amounts recorded in the Completion Accounts together with interest
thereon. In case the amount of such receivables of the Company or loans as per
the Completion Accounts are not collected within such three months period from
the date each such receivable or loan is due and payable, then a corresponding
deduction shall be made to the Earn Out Payments. Upon such adjustment of an
Earn Out Payment in accordance with this Article 7.6, the Purchaser shall cause
such non-collected receivables paid for to be transferred to the Sellers.

 

23

--------------------------------------------------------------------------------


 


7.7                                 PRICING OF CONTRACTS


 

All the tenders and contracts binding the Company have been priced as required
by good and sound business practice, allowing for a reasonable profit.

 


7.8                                 COMPLIANCE


 


(A)                                  ALL AUTHORISATIONS AND APPROVALS, IN
ACCORDANCE WITH THE LEGISLATION OF THE COMPANY’S LOCATION, NECESSARY FOR THE DUE
CONDUCT OF ITS BUSINESS IN ITS JURISDICTION(S) OF OPERATION HAVE BEEN DULY
OBTAINED AND ARE IN FULL FORCE AND EFFECT.  THE ENTRY INTO AND THE CONSUMMATION
OF THIS AGREEMENT WILL NOT CAUSE ANY TERMINATION, REVOCATION, SUSPENSION OR
MODIFICATION THEREOF, NOR HAS THERE BEEN ANY VIOLATION OF ANY SUCH
AUTHORISATIONS OR APPROVALS OF ANY TERMS THEREOF.


 


(B)                                 THE COMPANY HAS BEEN AND IS IN FULL
COMPLIANCE WITH ALL LAWS AND REGULATIONS, IN ACCORDANCE WITH THE LEGISLATION OF
THE COMPANY’S LOCATION, IN ITS JURISDICTION APPLICABLE TO IT, INCLUDING TERMS
AND CONDITIONS SET IN ANY AUTHORISATIONS AND APPROVALS, AND WITH THE
REQUIREMENTS OF ALL APPLICABLE AGENCIES AND AUTHORITIES, AND THE COMPANY HAS
OBTAINED ALL APPLICABLE AUTHORISATIONS AND APPROVALS WHICH ARE REQUIRED UNDER
ALL OF SUCH LAWS.


 


7.9                                 CONTRACTS AND COMMITMENTS


 


(A)                                  THE COMPANY IS NOT PARTY TO OR BOUND BY:


 

(I)                                   ANY OTHER MATERIAL AGREEMENT THAN THOSE
LISTED IN APPENDIX E;

 

(II)                                ANY CONSULTANCY AGREEMENT, CONTRACT,
UNDERSTANDING OR RELATIONSHIP WITH ANY OFFICER, EMPLOYEE OR INDIVIDUAL OR ANY
SUCH AGREEMENT, CONTRACT, UNDERSTANDING OR RELATIONSHIP THAT CONTAINS ANY
SEVERANCE OR TERMINATION PAY LIABILITIES;

 

(III)                             ANY LOAN OR CREDIT ARRANGEMENT OR GUARANTEE
OTHER THAN SHOWN IN THE ACCOUNTS OR LISTED IN APPENDIX F;

 

(IV)                            ANY AGREEMENT OR CONTRACT OTHERWISE OUTSIDE THE
ORDINARY COURSE OF BUSINESS; OR

 

(V)                               ANY AGREEMENT WHICH IS EXPECTED TO RESULT IN A
LOSS TO THE COMPANY ON COMPLETION OR PERFORMANCE OR CANNOT BE FULFILLED OR
PERFORMED BY THE COMPANY ON TIME AND WITHOUT UNDUE OR UNUSUAL EXPENDITURE OF
MONEY.

 


(B)                                 ALL AGREEMENTS OR CONTRACTS TO WHICH THE
COMPANY IS PARTY ARE VALID, BINDING AND ENFORCEABLE IN ACCORDANCE WITH THEIR
RESPECTIVE TERMS. THE COMPANY IS NOT IN DEFAULT IN ANY MATERIAL RESPECT IN THE
PERFORMANCE OF ANY OF THE OBLIGATIONS UNDER ANY AGREEMENT OR CONTRACT AND NO
EVENT HAS OCCURRED WHICH (WHETHER WITH OR WITHOUT NOTICE, LAPSE OF TIME OR BOTH)
WOULD CONSTITUTE A DEFAULT THEREUNDER BY THE COMPANY.


 

24

--------------------------------------------------------------------------------


 


(C)                                  NEITHER OF THE SELLERS NOR ANY PERSON
CONNECTED WITH THEM, AS OF THE SIGNING HEREOF OR ON THE COMPLETION DATE, HAVE
ANY OUTSTANDING PERSONAL CLAIMS AGAINST THE COMPANY, EXCEPT FOR OUTSTANDING
SALARY PAYMENTS AND BUSINESS TRAVEL EXPENSES WHICH DO NOT IN THE AGGREGATE
EXCEED RUR 300,000.  OTHER THAN AS SET OUT IN APPENDIX G, THE COMPANY IS NOT
PARTY TO ANY CONTRACT OR ARRANGEMENT IN WHICH THE SELLERS ARE INTERESTED,
DIRECTLY OR INDIRECTLY, NOR HAS THERE BEEN ANY SUCH CONTRACT OR ARRANGEMENT AT
ANY TIME DURING THE FIVE YEARS UP TO THE DATE OF THIS AGREEMENT.


 


(D)                                 THE COMPANY IS NOT PARTY TO, NOR HAVE ITS
PROFITS OR FINANCIAL POSITION FOR ANY ACCOUNTING PERIOD BEEN AFFECTED BY, ANY
CONTRACT OR ARRANGEMENT WHICH IS NOT OF AN ENTIRELY ARM’S LENGTH NATURE.


 


(E)                                  OTHER THAN AS SET OUT IN APPENDIX H, NONE
OF THE SELLERS NOR ANY PERSON CONNECTED WITH THEM IS A PARTY TO ANY OUTSTANDING
AGREEMENT OR ARRANGEMENT FOR THE PROVISION OF FINANCE, GOODS, SERVICES OR OTHER
FACILITIES TO OR BY THE COMPANY OR IN ANY WAY RELATING TO THE COMPANY OR ITS
AFFAIRS.


 


7.10                           LABOUR CONTRACTS AND PENSION AGREEMENTS


 


(A)                                  ACCURATE, COMPLETE AND UPDATED SUMMARIES OF
THE ESSENTIAL EMPLOYMENT PROVISIONS OF THE EMPLOYEES OF THE COMPANY ARE SHOWN IN
APPENDIX I.


 


(B)                                 THE COMPANY IS NOT ENGAGED IN ANY SALARY OR
OTHER CONTRACTS OR COMMITMENTS OTHER THAN NORMALLY ENGAGED WITH, AND COMPLETE
RESERVES HAVE BEEN MADE IN THE ACCOUNTS AND SHALL BE MADE IN DUE COURSE IN THE
COMPLETION ACCOUNTS, FOR THE TOTAL AMOUNT OF ALL PRESENT AND FUTURE LIABILITIES
RELATING TO EMPLOYMENT OR PENSION AGREEMENTS THAT SHALL BE PAID.


 


7.11                           LITIGATION AND CLAIMS


 

The Company has not been given notice of any litigation or the initiation of any
arbitration proceedings, neither is there any litigation, arbitration or other
legal proceedings in any court of law, arbitral tribunal or with any
administrative body or other authority pending or threatened against the Company
or initiated by the Company against a third party.

 


7.12                           ORDINARY COURSE OF BUSINESS


 


(A)                                  DURING THE PERIOD FROM SIGNATURE HEREOF AND
UNTIL COMPLETION, THE SELLERS WILL ENSURE THAT THE COMPANY DOES NOT TAKE ANY
ACTION OR MEASURE WHICH IS OUTSIDE THE ORDINARY COURSE OF BUSINESS, UNLESS SUCH
ACTION OR MEASURE IS DIRECTLY RELATED TO THE TRANSACTIONS CONTEMPLATED HEREIN OR
HAS BEEN APPROVED BY THE PURCHASER.


 


(B)                                 SINCE THE ACCOUNTS DATE THERE HAS NOT BEEN,
NOR WILL THERE FROM THE DATE HEREOF UNTIL THE COMPLETION DATE BE:


 

(I)                                   ANY ADVERSE DEVIATION BY OR WITHIN THE
COMPANY FROM THE ORDINARY COURSE OF THE DAY TO DAY BUSINESS CARRIED ON BY THE
COMPANY IN ACCORDANCE WITH GOOD AND SOUND BUSINESS PRACTICE;

 

25

--------------------------------------------------------------------------------


 

(II)                                ANY ADVERSE CHANGE IN THE FINANCIAL
CONDITIONS, ASSETS, LIABILITIES OR PROSPECTS OF THE COMPANY, INCLUDING, WITHOUT
LIMITATION, ANY INCURRENCE OF INDEBTEDNESS BY THE COMPANY OR THE ISSUANCE OF ANY
GUARANTEE OF INDEBTEDNESS OF ANOTHER;

 

(III)                             ANY ADVERSE CHANGE IN THE RELATIONSHIP WITH
THE CUSTOMERS, SUPPLIERS OR EMPLOYEES OF THE COMPANY OR THE AUTHORITIES
CONTROLLING THE ACTIVITIES OF THE COMPANY,

 

(IV)                            ANY AGREEMENT OR TRANSACTION FOR THE SALE OR
ACQUISITION OF ANY ESSENTIAL ASSETS BY THE COMPANY, EXCEPT IN THE ORDINARY
COURSE OF BUSINESS;

 

(V)          ANY CHANGE IN THE ACCOUNTING SYSTEMS, POLICIES, PRINCIPLES OR
PRACTICES OF THE COMPANY; OR

 

(VI)         ANY OTHER ACTION, CONTRACT OR TRANSACTION BY THE COMPANY WHICH
COULD HAVE ADVERSE EFFECT ON THE ASSETS OR THE FINANCIAL CONDITIONS OF THE
COMPANY.

 


7.13                           TAX WARRANTIES


 


(A)                                  THE COMPANY HAS FILED WITH THE APPROPRIATE
AUTHORITIES ALL TAX RETURNS AND REPORTS IN RESPECT OF ANY AND ALL TAXES REQUIRED
TO BE FILED WITH SUCH TAX AUTHORITIES AND ANY TAXES PAYABLE ARE RECORDED IN FULL
IN THE ACCOUNTS AND WILL BE RECORDED IN FULL IN THE COMPLETION ACCOUNTS.


 


(B)                                 THE COMPANY HAS PAID OR WILL PAY TO THE
APPROPRIATE TAX AUTHORITIES ALL TAXES REQUIRED TO HAVE BEEN PAID TO THEM AS OF
THE DATE HEREOF AND AS OF THE COMPLETION DATE.  THE COMPANY IS NOT IN DEFAULT IN
RESPECT OF ANY TAXES FOR ANY YEAR OR PART THEREOF OF THE TAXABLE YEARS UP TO AND
INCLUDING THE COMPLETION DATE.


 


(C)                                  THERE ARE NO TAX AUDITS CURRENTLY PENDING
AGAINST THE COMPANY.


 


7.14                           LEGAL AND OTHER COST


 

The Sellers shall bear its own fees and expenses in connection with the
preparation for and completion of the transactions contemplated hereby,
including all fees and expenses of advisers, representatives, counsels and
accountants, and the Sellers shall not, directly or indirectly, charge the
Company, or otherwise seek reimbursement from the Company, for said fees and
expenses.

 


7.15                           NO UNDISCLOSED LIABILITIES


 

There are no liabilities of the Company (contingent or otherwise), which relate
to any fact, occurrence or event before the Completion Date and which will not
be reflected in full in the Accounts, the Completion Accounts or appendices
thereof.

 


7.16                           NATURE OF DISCLOSURE


 

The Sellers have not during the negotiations hereof, in this Agreement or its
Appendices or during the due diligence review referred to in Article 4 of this
Agreement omitted to disclose any adverse facts or circumstances that would
materially affect the Company’s standing or its operations.

 

26

--------------------------------------------------------------------------------


 


7.17                           POWERS OF ATTORNEY


 

As of Completion, any power of attorney or similar authority to represent the
Company shall have been terminated or otherwise validly revoked other than such
powers of attorney that grant authority to Company employees to represent the
Company solely with respect to ministerial, routine day-to-day matters.

 


7.18                           SYSTEMS


 

All the records and systems (including but not limited to computer systems) and
all data and information of the Company are recorded, stored, maintained or
operated or otherwise held exclusively by the Company and are not wholly or
partly dependent on any facilities or means (including any electronic,
mechanical or photographic process, computerised or otherwise) which are not
under the exclusive ownership and control of the Company.

 


8.                                       REPRESENTATIONS, WARRANTIES AND
ASSURANCES OF THE PURCHASER


 

The Purchaser hereby represents, warrants and assures that:

 


8.1                                 IT IS DULY INCORPORATED, VALIDLY EXISTING
AND IN GOOD STANDING UNDER THE LAWS OF ITS JURISDICTION OF INCORPORATION;


 


8.2                                 ALL CORPORATE ACTIONS NECESSARY FOR THE
LAWFUL AND VALID CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY HAVE BEEN
DULY TAKEN; AND


 


8.3                                 IT HAS THE AUTHORITY TO EXECUTE AND PERFORM
ALL NECESSARY ACTIONS FOR THE LAWFUL AND VALID CONSUMMATION OF THIS AGREEMENT.


 


9.                                       LIABILITY OF THE PARTIES


 

Without prejudice to any other remedy available to the Purchaser or its ability
to claim damages on any basis which is available to it by reason of any of the
Warranties being untrue or misleading or being breached, the Sellers jointly and
severally undertake with the Purchaser that they shall, at the direction of the
Purchaser, pay to the Purchaser or (in the case of liability to another person
which has not been discharged) the person to whom the liability has been
incurred the amount necessary to put the Purchaser and/or the Company into the
position they or it would have been in if the Warranty had not been untrue,
misleading or breached, together with all costs and expenses incurred by the
Purchaser and/or the Company as a result of the Warranty being untrue,
misleading or breached (collectively, the “Damages”). The Purchaser shall be
entitled to reduce the amount of any Earn Out Payment by the amount of any
Damages.   Any liability of the Sellers under this Agreement shall be joint and
several.

 

27

--------------------------------------------------------------------------------


 


10.                                 NON-COMPETITION; NON-SOLICITATION AND
CONFIDENTIALITY COMMITMENT


 


10.1                           TO ASSURE THE PURCHASER THE FULL BENEFIT OF THE
BUSINESS, KNOW-HOW AND GOODWILL OF THE COMPANY, EACH OF THE SELLERS SEVERALLY
UNDERTAKES AND COVENANTS TO THE PURCHASER BY WAY OF FURTHER CONSIDERATION FOR
THE OBLIGATIONS OF THE PURCHASER UNDER THIS AGREEMENT, AS SEPARATE AND
INDEPENDENT AGREEMENTS, THAT HE WILL NOT (WITHOUT THE PURCHASER’S PRIOR WRITTEN
CONSENT):


 


(A)                                  USE (WHETHER FOR HIS OWN BENEFIT OR FOR THE
BENEFIT OF ANY OTHER PERSON, FIRM, COMPANY OR ORGANISATION) OR DISCLOSE TO ANY
PERSON, FIRM, COMPANY OR ORGANISATION ANY OF THE TRADE SECRETS OR OTHER
CONFIDENTIAL INFORMATION OF OR RELATING TO: (A) THE COMPANY OR THE PREDECESSOR;
(B) ANY CUSTOMER OR CLIENT OF THE COMPANY OR THE PREDECESSOR; (C) ANY PERSON,
FIRM, COMPANY OR ORGANISATION WITH WHOM OR WHICH THE COMPANY IS INVOLVED IN ANY
KIND OF BUSINESS VENTURE OR PARTNERSHIP; OR (D) THE BUSINESS OR PRODUCTIONS OF
THE COMPANY OR THE PREDECESSOR WHICH INFORMATION HE MAY HAVE RECEIVED OR
OBTAINED, OR MAY RECEIVE OR OBTAIN IN THE FUTURE, IN CONFIDENCE WHILE HE WAS A
SHAREHOLDER, OR IN THE EMPLOYMENT, OF THE COMPANY OR THE PREDECESSOR, AND WILL
LIKEWISE USE HIS BEST ENDEAVOURS TO PREVENT THE UNAUTHORISED PUBLICATION OR
DISCLOSURE BY ANY THIRD PARTY OF ANY SUCH TRADE SECRETS OR CONFIDENTIAL
INFORMATION;


 


(B)                                 FOR THREE YEARS AFTER COMPLETION, IN
RELATION TO A BUSINESS WHICH IS SUBSTANTIALLY THE SAME AS OR IN COMPETITION WITH
THE BUSINESS OF THE COMPANY IMMEDIATELY PRIOR TO COMPLETION, EITHER ON HIS OWN
ACCOUNT OR FOR ANY OTHER PERSON, FOR THE PURPOSE OF OBTAINING BUSINESS, ORDERS
OR CUSTOM, DIRECTLY OR INDIRECTLY, SOLICIT OR ENDEAVOUR TO ENTICE AWAY FROM THE
COMPANY ANY BUSINESS, ORDER OR CUSTOM OF ANY PERSON WHO, TO THE SELLER’S
KNOWLEDGE, IS AS AT COMPLETION, OR HAS DURING THE ONE YEAR IMMEDIATELY PRECEDING
COMPLETION BEEN, A CLIENT OR CUSTOMER OF THE COMPANY OR THE PREDECESSOR AND
EITHER: (I) WITH WHOM HE HAS HAD CONTACT OR DEALINGS DURING THE COURSE OF HIS
SHAREHOLDING OF, OR EMPLOYMENT WITH, THE COMPANY OR THE PREDECESSOR DURING THE
ONE-YEAR PERIOD IMMEDIATELY PRECEDING COMPLETION; OR (II) ABOUT WHOM AT
COMPLETION HE POSSESSES ANY CONFIDENTIAL INFORMATION;


 


(C)                                  FOR THREE YEARS AFTER COMPLETION, IN
RELATION TO A BUSINESS WHICH IS SUBSTANTIALLY THE SAME AS OR IN COMPETITION WITH
THE BUSINESS OF THE COMPANY IMMEDIATELY PRIOR TO COMPLETION, EITHER ON HIS OWN
ACCOUNT OR FOR ANY OTHER PERSON, DIRECTLY OR INDIRECTLY, SUPPLY OR PROVIDE GOODS
OR SERVICES TO ANY PERSON WHO, TO THE SELLER’S KNOWLEDGE, IS AS AT COMPLETION,
OR HAS DURING THE ONE YEAR IMMEDIATELY PRECEDING COMPLETION BEEN, A CLIENT OR
CUSTOMER OF THE COMPANY OR THE PREDECESSOR AND EITHER: (I) WITH WHOM HE HAS HAD
CONTACT OR DEALINGS DURING THE COURSE OF HIS SHAREHOLDING OF, OR EMPLOYMENT
WITH, THE COMPANY OR THE PREDECESSOR IN THE ONE-YEAR PERIOD IMMEDIATELY
PRECEDING COMPLETION; OR (II) ABOUT WHOM AT COMPLETION HE POSSESSES CONFIDENTIAL
INFORMATION;


 

28

--------------------------------------------------------------------------------



 


(D)                                 FOR THREE YEARS AFTER COMPLETION, IN
RELATION TO A BUSINESS WHICH IS SUBSTANTIALLY THE SAME AS OR IN COMPETITION WITH
THE BUSINESS OF THE COMPANY IMMEDIATELY PRIOR TO COMPLETION, EITHER ON HIS OWN
ACCOUNT OR FOR ANY OTHER PERSON, DIRECTLY OR INDIRECTLY, ENTICE AWAY OR
ENDEAVOUR TO ENTICE AWAY FROM THE COMPANY ANY PERSON (INCLUDING, WITHOUT
LIMITATION, ANY WRITER, DIRECTOR, PRODUCER, DEVELOPMENT EXECUTIVE, SCRIPT EDITOR
OR CAST MEMBER) WHOM, AS AT COMPLETION OR AT ANY TIME DURING THE PERIOD OF ONE
YEAR IMMEDIATELY PRECEDING COMPLETION SUPPLIED OR PROVIDED ANY GOODS, SERVICES,
IDEAS OR TALENT TO THE COMPANY OR THE PREDECESSOR AND WITH WHOM HE HAD MATERIAL
BUSINESS CONTACT ON BEHALF OF THE COMPANY OR THE PREDECESSOR IN THE COURSE OF
THE PERIOD OF ONE YEAR IMMEDIATELY PRIOR TO COMPLETION;


 


(E)                                  FOR THREE YEARS AFTER COMPLETION, IN ANY
WAY SEEK TO AFFECT THE TERMS OF BUSINESS ON WHICH THE COMPANY OR ANY MEMBER OF
THE GROUP DEALS OR CONTRACTS WITH ANY PERSON (INCLUDING, WITHOUT LIMITATION, 
ANY WRITER, DIRECTOR, PRODUCER, DEVELOPMENT EXECUTIVE, SCRIPT EDITOR OR CAST
MEMBER), FIRM, COMPANY OR ORGANISATION WHOM OR WHICH SUPPLIED GOODS OR SERVICES
TO THE COMPANY OR THE PREDECESSOR DURING THE PERIOD OF ONE YEAR IMMEDIATELY
PRIOR TO COMPLETION OR ATTEMPT TO PERSUADE ANY SUCH PERSON, FIRM, COMPANY OR
ORGANISATION TO CEASE DEALING WITH THE COMPANY OR SUCH MEMBER OF THE GROUP;


 


(F)                                    FOR THREE YEARS AFTER COMPLETION, IN
RELATION TO A BUSINESS WHICH IS SUBSTANTIALLY THE SAME AS OR IN COMPETITION WITH
THE BUSINESS OF THE COMPANY IMMEDIATELY PRIOR TO COMPLETION, EITHER ON HIS OWN
ACCOUNT OR FOR ANOTHER PERSON, DIRECTLY OR INDIRECTLY, OFFER EMPLOYMENT TO OR
EMPLOY OR OFFER OR CONCLUDE ANY CONTRACT FOR SERVICES WITH ANY SENIOR EMPLOYEE
(BEING A PERSON IN RECEIPT OF A SALARY IN EXCESS OF RUR 80,000 PER MONTH),
CONSULTANT OR DIRECTOR OF THE COMPANY WHO HAS DURING THE ONE-YEAR PERIOD
IMMEDIATELY PRECEDING COMPLETION BEEN EMPLOYED, ENGAGED OR APPOINTED BY THE
COMPANY OR THE PREDECESSOR IN A TECHNICAL, PRODUCTION, SALES, MARKETING,
ADVISORY AND/OR MANAGERIAL CAPACITY AND WITH WHOM HE HAS HAD CONTACT OR DEALINGS
DURING THE COURSE OF HIS EMPLOYMENT WITH THE COMPANY OR THE PREDECESSOR IN THE
ONE-YEAR PERIOD IMMEDIATELY PRECEDING COMPLETION;


 


(G)                                 FOR THREE YEARS AFTER COMPLETION, IN THE
RUSSIAN FEDERATION, EITHER ALONE OR JOINTLY WITH, OR AS PRINCIPAL, DIRECTOR,
MANAGER, CONSULTANT, AGENT FOR OR EMPLOYEE OF, ANOTHER PERSON, DIRECTLY OR
INDIRECTLY CARRY ON OR BE ENGAGED, EMPLOYED, APPOINTED, CONCERNED OR INTERESTED
IN THE BUSINESS OF PRODUCTION BUSINESS;


 


(H)                                 FOR THREE YEARS AFTER COMPLETION, OWN
BENEFICIALLY OR OTHERWISE OR BE INTERESTED IN THE SHARE CAPITAL OF ANY COMPANY
ENGAGED, CONCERNED OR INTERESTED WITHIN THE RUSSIAN FEDERATION IN THE PRODUCTION
BUSINESS;


 


(I)                                     EITHER DURING HIS EMPLOYMENT WITH THE
COMPANY OR FOR A PERIOD OF 6 MONTHS IMMEDIATELY FOLLOWING THE TERMINATION OF
SUCH EMPLOYMENT, IN RELATION TO A BUSINESS WHICH IS SUBSTANTIALLY THE SAME AS OR
IN COMPETITION WITH THE BUSINESS OF THE COMPANY AT THE APPLICABLE DATE, EITHER
ON HIS OWN ACCOUNT OR FOR ANY OTHER PERSON, FOR THE PURPOSE OF OBTAINING
BUSINESS, ORDERS OR CUSTOM, DIRECTLY OR INDIRECTLY, SOLICIT OR ENDEAVOUR TO
ENTICE AWAY FROM THE COMPANY ANY BUSINESS, ORDER OR CUSTOM OF ANY PERSON WHO IS
AS AT THE APPLICABLE DATE, OR HAS DURING THE PERIOD OF ONE YEAR IMMEDIATELY
PRECEDING THE APPLICABLE DATE BEEN, A CLIENT OR CUSTOMER OF THE COMPANY, THE
PREDECESSOR OR ANY  MEMBER OF THE GROUP IN THE PRODUCTION BUSINESS AND EITHER:
(I) WITH WHOM HE HAS HAD CONTACT OR DEALINGS DURING THE COURSE OF HIS EMPLOYMENT
WITH THE COMPANY OR THE PREDECESSOR DURING THE ONE-YEAR PERIOD IMMEDIATELY
PRECEDING THE APPLICABLE DATE; OR (II) ABOUT WHOM HE POSSESSES ANY CONFIDENTIAL
INFORMATION AS AT THE APPLICABLE DATE. 


 

29

--------------------------------------------------------------------------------


 

For the purpose of this Agreement, the term “Applicable Date” means: (a) in
relation to the period during which the relevant Seller remains employed by the
Company, the date upon which any alleged breach of this Article occurs; and
(b) in relation to the period of 6 months immediately following the termination
of the relevant Seller’s employment by the Company, the applicable termination
date of that employment;


 


(J)                                     EITHER DURING HIS EMPLOYMENT WITH THE
COMPANY OR FOR A PERIOD OF 6 MONTHS IMMEDIATELY FOLLOWING THE TERMINATION OF
SUCH EMPLOYMENT WITH THE COMPANY, IN RELATION TO A BUSINESS WHICH IS
SUBSTANTIALLY THE SAME AS OR IN COMPETITION WITH THE BUSINESS OF THE COMPANY AT
THE APPLICABLE DATE, EITHER ON HIS OWN ACCOUNT OR FOR ANY OTHER PERSON, DIRECTLY
OR INDIRECTLY, SUPPLY OR PROVIDE GOODS OR SERVICES TO ANY PERSON WHO IS AS AT
THE APPLICABLE DATE, OR HAS DURING THE PERIOD OF ONE YEAR IMMEDIATELY PRECEDING
THE APPLICABLE DATE BEEN, A CLIENT OR CUSTOMER OF THE COMPANY, THE PREDECESSOR
OR ANY MEMBER OF THE GROUP IN THE PRODUCTION BUSINESS AND EITHER: (I) WITH WHOM
HE HAS HAD CONTACT OR DEALINGS DURING THE COURSE OF HIS EMPLOYMENT WITH THE
COMPANY OR THE PREDECESSOR IN THE ONE-YEAR PERIOD IMMEDIATELY PRECEDING THE
APPLICABLE DATE; OR (II) ABOUT WHOM HE POSSESSES CONFIDENTIAL INFORMATION AS AT
THE APPLICABLE DATE;


 


(K)                                  EITHER DURING HIS EMPLOYMENT WITH THE
COMPANY OR FOR A PERIOD OF 6 MONTHS IMMEDIATELY FOLLOWING THE TERMINATION OF
SUCH EMPLOYMENT, IN RELATION TO A BUSINESS WHICH IS SUBSTANTIALLY THE SAME AS OR
IN COMPETITION WITH THE BUSINESS OF THE COMPANY AT THE APPLICABLE DATE, EITHER
ON HIS OWN ACCOUNT OR FOR ANY OTHER PERSON, DIRECTLY OR INDIRECTLY, ENTICE AWAY
OR ENDEAVOUR TO ENTICE AWAY FROM THE COMPANY OR ANY OTHER MEMBER OF THE GROUP IN
THE PRODUCTION BUSINESS ANY PERSON (INCLUDING, WITHOUT LIMITATION, ANY WRITER,
DIRECTOR, PRODUCER, DEVELOPMENT EXECUTIVE, SCRIPT EDITOR OR CAST MEMBER) WHOM,
AS AT THE APPLICABLE DATE OR AT ANY TIME DURING THE PERIOD OF ONE YEAR
IMMEDIATELY PRECEDING THE APPLICABLE DATE SUPPLIED OR PROVIDED ANY GOODS,
SERVICES, IDEAS OR TALENT TO THE COMPANY, THE PREDECESSOR OR SUCH MEMBER OF THE
GROUP AND WITH WHOM HE HAD MATERIAL BUSINESS CONTACT ON BEHALF OF THE COMPANY OR
THE PREDECESSOR IN THE COURSE OF THE PERIOD OF ONE YEAR IMMEDIATELY PRIOR TO THE
APPLICABLE DATE;


 


(L)                                     EITHER DURING HIS EMPLOYMENT WITH THE
COMPANY OR FOR A PERIOD OF 6 MONTHS IMMEDIATELY FOLLOWING THE TERMINATION OF
SUCH EMPLOYMENT, IN ANY WAY SEEK TO AFFECT THE TERMS OF BUSINESS ON WHICH THE
COMPANY OR ANY MEMBER OF THE GROUP IN THE PRODUCTION BUSINESS DEALS OR CONTRACTS
WITH ANY PERSON (INCLUDING, WITHOUT LIMITATION, ANY WRITER, DIRECTOR, PRODUCER,
DEVELOPMENT EXECUTIVE, SCRIPT EDITOR OR CAST MEMBER), FIRM, COMPANY OR
ORGANISATION WHOM OR WHICH SUPPLIED GOODS OR SERVICES TO THE COMPANY, THE
PREDECESSOR OR SUCH MEMBER OF THE GROUP DURING THE PERIOD OF ONE YEAR
IMMEDIATELY PRIOR TO THE APPLICABLE DATE OR ATTEMPT TO PERSUADE ANY SUCH PERSON,
FIRM, COMPANY OR  ORGANISATION TO CEASE DEALING WITH THE COMPANY OR SUCH MEMBER
OF THE GROUP;


 

30

--------------------------------------------------------------------------------



 


(M)          EITHER DURING HIS EMPLOYMENT WITH THE COMPANY OR FOR A PERIOD OF 6
MONTHS IMMEDIATELY FOLLOWING THE TERMINATION OF SUCH EMPLOYMENT, IN RELATION TO
A BUSINESS WHICH IS SUBSTANTIALLY THE SAME AS OR IN COMPETITION WITH THE
BUSINESS OF THE COMPANY AT THE APPLICABLE DATE, EITHER ON HIS OWN ACCOUNT OR FOR
ANOTHER PERSON, DIRECTLY OR INDIRECTLY, OFFER EMPLOYMENT TO OR EMPLOY OR OFFER
OR CONCLUDE ANY CONTRACT FOR SERVICES WITH ANY SENIOR EMPLOYEE (BEING A PERSON
IN RECEIPT OF A SALARY IN EXCESS OF RUR 80,000 PER MONTH), CONSULTANT OR
DIRECTOR OF THE COMPANY WHO HAS DURING THE ONE-YEAR PERIOD IMMEDIATELY PRECEDING
THE APPLICABLE DATE BEEN EMPLOYED, ENGAGED OR APPOINTED BY THE COMPANY, THE
PREDECESSOR OR A MEMBER OF THE GROUP IN THE PRODUCTION BUSINESS IN A TECHNICAL,
PRODUCTION, SALES, MARKETING, ADVISORY AND/OR MANAGERIAL CAPACITY AND WITH WHOM
HE HAS HAD CONTACT OR DEALINGS DURING THE COURSE OF HIS EMPLOYMENT WITH THE
COMPANY OR THE PREDECESSOR IN THE ONE-YEAR PERIOD IMMEDIATELY PRECEDING THE
APPLICABLE DATE;


 


(N)           EITHER DURING HIS EMPLOYMENT WITH THE COMPANY OR FOR A PERIOD OF 6
MONTHS IMMEDIATELY FOLLOWING THE TERMINATION OF SUCH EMPLOYMENT, IN THE RUSSIAN
FEDERATION OR ANY OTHER COUNTRY IN WHICH THE BUSINESS OF THE COMPANY, THE
PREDECESSOR OR ANY MEMBER OF THE GROUP IN THE PRODUCTION BUSINESS WAS CARRIED ON
AT OR DURING THE PERIOD OF TWO YEARS IMMEDIATELY PRECEDING THE APPLICABLE DATE,
EITHER ALONE OR JOINTLY WITH, OR AS PRINCIPAL, DIRECTOR, MANAGER, CONSULTANT,
AGENT FOR OR EMPLOYEE OF, ANOTHER PERSON, DIRECTLY OR INDIRECTLY CARRY ON OR BE
ENGAGED, EMPLOYED, APPOINTED, CONCERNED OR INTERESTED IN THE PRODUCTION
BUSINESS; OR


 


(O)           EITHER DURING HIS EMPLOYMENT WITH THE COMPANY OR FOR A PERIOD OF 6
MONTHS IMMEDIATELY FOLLOWING THE TERMINATION OF SUCH EMPLOYMENT, OWN
BENEFICIALLY OR OTHERWISE OR BE INTERESTED IN THE SHARE CAPITAL OF ANY COMPANY
ENGAGED, CONCERNED OR INTERESTED WITHIN THE RUSSIAN FEDERATION OR ANY OTHER
COUNTRY IN WHICH THE BUSINESS OF THE COMPANY, THE PREDECESSOR OR ANY MEMBER OF
THE GROUP IN THE PRODUCTION BUSINESS WAS CARRIED ON AT OR DURING THE PERIOD OF
TWO YEARS IMMEDIATELY PRECEDING THE APPLICABLE DATE, IN THE PRODUCTION BUSINESS;


 


(P)           FOR THREE YEARS AFTER COMPLETION OR WHILE AT ANY TIME HE IS A
CONSULTANT, DIRECTOR OR EMPLOYEE OF ANY MEMBER OF THE GROUP, DIRECTLY OR
INDIRECTLY CARRY ON A BUSINESS ACTIVITY UNDER A NAME WHICH IS THE SAME AS, OR
SIMILAR TO, THE NAME OF THE COMPANY, THE PREDECESSOR OR ANY MEMBER OF THE GROUP
OR A NAME USED FOR BUSINESS PURPOSES BY A MEMBER OF THE GROUP; OR


 


(Q)           AT ANY TIME AFTER COMPLETION, MAKE ADVERSE COMMENTS IN RELATION TO
THE GROUP OR ITS BUSINESSES OR EMPLOYEES;


 

provided always that nothing contained in this Article 10 shall prevent any or
all of the Sellers from at any time holding for investment purposes only any
class of securities in a company that is publicly traded and in which the
Sellers, together with their affiliates, hold and are beneficially interested in
less than 3% of any single class of the securities in that company.

 


10.2         THE SELLERS AGREE THAT THE COVENANTS AND UNDERTAKINGS CONTAINED IN
ARTICLE 10 ARE REASONABLE AND ARE ENTERED INTO FOR THE PURPOSE OF PROTECTING THE
KNOW-HOW, GOODWILL,CONFIDENTIAL INFORMATION AND TRADE CONNECTIONS OF THE
BUSINESSES OF THE MEMBERS OF THE GROUP. 

 

31

--------------------------------------------------------------------------------


 


ACCORDINGLY THE BENEFIT OF THE COVENANTS AND UNDERTAKINGS MAY BE ASSIGNED BY THE
PURCHASER AND ITS SUCCESSORS IN TITLE WITHOUT THE CONSENT OF THE SELLERS.


 


10.3         EACH UNDERTAKING CONTAINED IN THIS ARTICLE 10 SHALL BE CONSTRUED AS
A SEPARATE UNDERTAKING.  IF ONE OR MORE OF THEM IS HELD TO BE AGAINST THE PUBLIC
INTEREST OR UNLAWFUL OR AN UNREASONABLE RESTRAINT OF TRADE, THE REMAINING
UNDERTAKINGS SHALL CONTINUE TO BIND THE SELLERS.


 


10.4         FOR THE PURPOSES OF THIS AGREEMENT “CONFIDENTIAL INFORMATION” SHALL
INCLUDE (BUT SHALL NOT BE LIMITED TO):


 

(I)            CORPORATE AND MARKETING STRATEGY AND PLANS AND BUSINESS
DEVELOPMENT PLANS;

 

(II)           BUSINESS, SALES AND MARKETING METHODS, CONFIDENTIAL TECHNIQUES
AND PROCESSES USED FOR THE CREATION AND/OR DEVELOPMENT AND/OR PRODUCTION AND/OR
FILMING OF ANY TELEVISION PROGRAMME, MOTION PICTURE, FILM OR PILOT;

 

(III)          DETAILS AND SPECIFICATIONS OF ANY CURRENT, PAST OR PROPOSED
MOTION PICTURE, FILM OR TELEVISION OR ENTERTAINMENT PROJECTS OR PRODUCTS,
INCLUDING ALL SCRIPTS, STORY BOARDS AND FINANCIAL ARRANGEMENTS, AND ANY RESEARCH
OR DEVELOPMENT RELATED TO ANY CURRENT, PAST OR PROPOSED MOTION PICTURE, FILM OR
TELEVISION PROGRAMMES, FILMS OR PILOTS AND ALL SCRIPTS AND STORY BOARDS
ASSOCIATED THEREWITH AND ANY MATERIAL RELATING THERETO;

 

(IV)          THE NAMES, ADDRESSES AND CONTACT DETAILS OF ANY WRITERS,
PRODUCERS, DIRECTORS, PRODUCERS, DEVELOPMENT EXECUTIVES, SCRIPT EDITORS, CAST
MEMBERS, FINANCIERS OR EMPLOYEES WHO ARE INVOLVED IN THE COMPANY’S PROJECTS FROM
TIME TO TIME, INCLUDING CONTACT LISTS IN WHATEVER MEDIUM THIS INFORMATION IS
STORED AND THE IDEAS OF THOSE WRITERS, PRODUCERS, DIRECTORS, PRODUCERS,
DEVELOPMENT EXECUTIVES, SCRIPT EDITORS, FINANCIERS OR EMPLOYEES RELATING TO THE
CREATION, DEVELOPMENT, PRODUCTION OR FILMING OF ANY TELEVISION PROGRAMMES, FILMS
OR OTHERWISE.

 

(V)           THE TERMS OF BUSINESS WITH ADVERTISERS, BROADCASTERS,
DISTRIBUTORS, FINANCIERS, SUB-CONTRACTORS, CUSTOMERS AND SUPPLIERS, INCLUDING
ANY PRICING POLICY ADOPTED AND THE TERMS OF ANY PARTNERSHIP, JOINT VENTURE OR
OTHER FORM OF COMMERCIAL CO-OPERATION OR AGREEMENT WITH ANY THIRD PARTY;

 

(VI)          SOFTWARE AND TECHNICAL INFORMATION NECESSARY FOR THE OPERATION OF 
THE COMPANY’S COMPUTER AND TECHNOLOGY SYSTEMS AND APPLICATIONS, INFORMATION
RELATING TO PROPRIETARY SOFTWARE (INCLUDING UPDATES), SOURCE CODE TO PROPRIETARY
SOFTWARE, CONFIDENTIAL ALGORITHMS DEVELOPED OR USED BY THE COMPANY, INFORMATION
RELATING TO THE DEVELOPMENT, MAINTENANCE OR OPERATION OF ANY OF THE COMPANY’S
WEBSITES AND THE SOURCE CODE OF EACH WEBSITE; AND

 

32

--------------------------------------------------------------------------------


 

(VII)         ANY OTHER INFORMATION WHICH IS THE SUBJECT OF AN OBLIGATION OF
CONFIDENCE OWED TO A THIRD PARTY, IN PARTICULAR THE CONTENT OF DISCUSSIONS OR
COMMUNICATIONS WITH ANY PROSPECTIVE CUSTOMERS OR PROSPECTIVE BUSINESS PARTNERS.

 


11.           NOTICES

 

All notices, demands or other communications, which all shall be in the Russian
and English languages, to or upon the respective Parties hereto shall be deemed
to have been duly given or made when delivered by mail or telefax to the Parties
in question as follows.

 

 

If to CTC Network:

 

 

 

 

Address:

3rd Khoroshevskaya Street, 12

 

 

Moscow 123298

 

 

Russia

 

 

 

 

Telefax:

+7 (495) 797-4180

 

 

 

 

Attention:

Alexander Efimovich Rodnyansky

 

 

 

 

 

 

 

If to CTC Media:

 

 

 

 

Address:

15A Pravda Street

 

 

Moscow 125124

 

 

Russia

 

 

 

 

Telefax:

+7 (495) 797-4180

 

 

 

 

Attention:

Alexander Efimovich Rodnyansky

 

 

 

 

 

 

 

If to Mr. [**]:

 

 

 

 

 

Address:

[**]

 

 

 

 

Telefax:

[**]

 

 

 

 

 

 

 

If to Mr. [**]:

 

 

 

 

 

Address:

[**]

 

 

 

 

Telefax:

[**]

 

33

--------------------------------------------------------------------------------


 

 

If to Mr. [**]:

 

 

 

 

 

Address:

[**]

 

 

 

 

Telefax:

[**]

 

 

 

 

If to Mr. [**]:

 

 

 

 

 

Address:

[**]

 

 

 

 

Telefax:

[**]

 

or at such address as the respective Party hereto may hereafter specify in
writing to the other Parties.

 


12.           APPENDICES INCORPORATED


 

Each Appendix to which reference is made herein and which is attached hereto
shall be deemed to be incorporated into this Agreement by such reference.

 


13.           INTEGRATION


 

This Agreement, and the Appendices hereto, represent the entire understanding
and agreement between the parties hereto with respect to the subject matter
hereof and supersedes all prior negotiations and understandings relating to the
subject matter hereof.  This Agreement amends and restates in its entirety the
original Share Purchase Agreement among the parties hereto dated as of
December 18, 2007.

 


14.           THIRD PARTY RIGHTS

 

Except as expressly set out in this Agreement, a person who is not a Party shall
have no rights under the Contracts (Rights of Third Parties) Act 1999 to enforce
or rely upon any term of this Agreement provided that this does not affect any
right or remedy of the third party that exists or is available apart from that
Act.  No Party may declare itself as a trustee of the rights under this
Agreement for the benefit of any third party.

 


15.           GOVERNING LAW

 

This Agreement shall be governed by and construed in accordance with the laws of
England and Wales.

 


16.           ARBITRATION OF THIS AGREEMENT

 

Any dispute, controversy or claim arising out of or relating to this Agreement
or the breach, termination, or invalidity thereof shall be settled by
arbitration in accordance with the Rules of the Arbitration Institute of the
Stockholm Chamber of Commerce. The arbitral tribunal shall be composed of three
arbitrators, one of whom shall be selected by the Purchaser, one of whom shall
be selected by the Sellers and the third of whom shall be selected by the other
two arbitrators. The arbitration shall be held in Stockholm and the arbitration
proceedings shall be conducted in the English language.

 

34

--------------------------------------------------------------------------------


 


17.           SELLER REPRESENTATIVE

 

Any notice, waiver, consent or Performance Report signed by the Seller
Representative in accordance with this Agreement shall be binding upon each of
the other Sellers as if such Sellers had signed such notice, waiver, consent or
Performance Report individually.

 


18.           AMENDMENTS; WAIVERS

 

Any amendments or waiver to this Agreement shall be in writing and shall have no
effect unless signed by the Purchaser and the Seller Representative. Any
amendment or waiver effected in accordance with this provision shall be binding
upon each Seller.  Notwithstanding the foregoing, in the event that such
amendment or waiver adversely affects the rights or obligations provided herein
of any Seller in a different manner than any other Seller, such amendment or
waiver shall also require the written consent of such Seller.

 


19.           PUBLICITY


 

All press releases and other public relations activities of the Sellers with
regard to the transactions contemplated by this Agreement shall be subject to
the prior written approval of the Purchaser.

 


20.           COUNTERPARTS OF THE AGREEMENT

 

This Agreement has been executed in six identical counterparts, one for each
Party hereto.

 


21.           PREVAILING LANGUAGE

 

This Agreement is made in Russian and English.  In the event of a dispute as to
the terms of this Agreement the English version shall prevail.

 

35

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have duly executed this Amended and
Restated Share Purchase Agreement as of the day and year first above written.

 

 

EXECUTED  by

 

 

[**]

 

  /S/

 

 

 

 

 

 

 

 

 

EXECUTED  by

 

 

 

[**]

 

  /S/

 

 

 

 

 

 

 

 

 

EXECUTED  by

 

 

 

[**]

 

  /S/

 

 

 

 

 

 

 

 

 

EXECUTED  by

 

 

 

[**]

 

  /S/

 

 

 

 

 

 

 

 

 

EXECUTED by

 

 

 

CJSC “CTC Networks”

 

 

 

acting by its General Director

 

 

 

Alexander Efimovich Rodnyansky

 

/S/ ALEXANDER EFIMOVICH RODNYANSKY

 

 

 

 

 

EXECUTED by

 

 

 

CTC Media, Inc.

 

 

 

acting by its President and

 

 

 

Chief Executive Officer

 

 

 

Alexander Efimovich Rodnyansky

 

/S/ ALEXANDER EFIMOVICH RODNYANSKY

 

 

36

--------------------------------------------------------------------------------


 

Appendices

 

[CTC Media, Inc. agrees to furnish supplementally a copy of any omitted schedule
to the Securities and Exchange Commission upon request.]

 

37

--------------------------------------------------------------------------------